 
EXHIBIT 10.8


HICKORY RIDGE LANDFILL


LANDFILL GAS SALE AND PURCHASE AGREEMENT


BETWEEN


BFI WASTE SYSTEMS OF NORTH AMERICA, LLC


AND


GES LIVE OAK – HICKORY RIDGE, LLC


November 14, 2008
 
*****  Certain information in this exhibit has been omitted pursuant to a
request for confidential treatment.  The omitted portions have been filed
separately with the Securities and Exchange Commission.  We have marked this
exhibit where information has been omitted with “*****”.



 
 

--------------------------------------------------------------------------------

 
 
LANDFILL GAS SALE AND PURCHASE AGREEMENT


CONTENTS



ARTICLE 1 – Definitions
2
   
ARTICLE 2 – Preliminary Acts of the Parties
6
   
ARTICLE 3 – Facilities
10
   
ARTICLE 4 – Landfill Gas Purchase/Sales/Acceptance
11
   
ARTICLE 5 – Title/Risk of Loss
16
   
ARTICLE 6 – Term and Right to Terminate
17
   
ARTICLE 7 – Gas Quality
19
   
ARTICLE 8 – Measurement
21
   
ARTICLE 9 – Price, Billing and Payment
22
   
ARTICLE 10 – Indemnity
24
   
ARTICLE 11 – Warranties and Representations
25
   
ARTICLE 12 – Insurance
27
   
ARTICLE 13 – Miscellaneous
29
   
EXHIBIT A – FORM OF SITE LEASE
     
EXHIBIT B – EXAMPLE OF GROSS REVENUE CALCULATION
 


 
 

--------------------------------------------------------------------------------

 

LANDFILL GAS SALE AND PURCHASE AGREEMENT


This Landfill Gas Sale and Purchase Agreement (this “Agreement”), executed and
dated as of November 14, 2008 (“Effective Date”), is by and between BFI Waste
Systems of North America, LLC, a Delaware limited liability company, with
principal offices at 18500 North Allied Way, Phoenix, Arizona  85054 (“Seller”),
and GES Live Oak – Hickory Ridge, LLC, a Georgia limited liability company
(“Purchaser”), with principal offices at Suite 250, Tower Place 200, 3348
Peachtree Road, NE, Atlanta, Georgia 30326 (each of Seller and Purchaser are
referred to herein as “Party” and collectively as the “Parties”), with reference
to the following facts and circumstances.


RECITALS


WHEREAS, Seller owns and/or operates a landfill located at 3330 Moreland Avenue,
Conley, Georgia 30288 (“Seller’s Site”), and Seller owns and/or controls the
Landfill Gas produced at Seller’s Site;


WHEREAS, Seller desires to make available and sell Landfill Gas collected from
current and future operations of Seller’s Site to Purchaser;


WHEREAS, Purchaser is currently negotiating to purchase a facility to convert
Landfill Gas into saleable processed gas (the “Processing Facility”) at the Live
Oak Landfill (“Live Oak”), located at 1189 Henrico Road, Conley, Georgia 30288;


WHEREAS, Purchaser desires to purchase Landfill Gas from Seller’s Site during
the term of this Agreement and in accordance with its terms and conditions, and
if successful in purchasing the Processing Facility, Purchaser plans to
construct a pipeline to deliver the Landfill Gas from Seller’s Site to the
Processing Facility;


WHEREAS, whether or not Purchaser is successful in purchasing the Processing
Facility, Purchaser intends to install necessary equipment on Seller’s Site to
provide any processing of the Landfill Gas required either to transport the
Landfill Gas to Live Oak, to transport the Landfill Gas directly into a nearby
gas main of Atlanta Gas Light Company (the “AGL Main”), or otherwise to
transport the Landfill Gas to facilitate the sale thereof;


WHEREAS, Purchaser intends to convert the Landfill Gas from the Seller’s Site
into processed gas (or an energy product thereof) and sell such gas to a Gas
Buyer(s) during the term of this Agreement and in accordance with its terms and
conditions; and


WHEREAS, any other direct or indirect use of the Landfill Gas by Purchaser,
other than the processing of such Landfill Gas for resale, will be subject to
the mutual agreement of Purchaser and Seller, in their discretion.
 

--------------------------------------------------------------------------------




TERMS AND CONDITIONS


NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, receipt of which is hereby acknowledged,
Seller and Purchaser agree as follows:


ARTICLE 1
 
DEFINITIONS
 
1.1
Accounting Period means any period that begins on the first day of any calendar
month and ends on the last day of such calendar month during the Contract Term,
except that the first Accounting Period shall commence with initial deliveries
of Landfill Gas hereunder and end on the last day of the calendar month in which
such initial deliveries are made.

 
1.2
Affiliate means, with respect to Purchaser or Seller, as the case may be, any
Person that directly or indirectly owns fifty percent (50%) or more of Purchaser
or Seller, or any Person of which Purchaser or Seller directly or indirectly
owns at least fifty percent (50%) of the equitable interests, or their
respective parent entities, or any subsidiary of their respective parent
entities.

 
1.3
Agreement means this Landfill Gas Sale and Purchase Agreement, including
exhibits and attachments, and all amendments and modifications hereafter
executed by the Parties hereto.

 
1.4
BTU means British Thermal Unit, defined as the amount of heat required to raise
the temperature of one (1) pound of water one (1) degree Fahrenheit at a
temperature of sixty (60) degrees Fahrenheit.

 
1.5
Commercial Operations Date means the first date after which Purchaser’s
Facilities have been in continuous operation (i.e., processing and selling
Landfill Gas to a Gas Buyer) for a fourteen (14) consecutive day period during
which the availability factor of Purchaser’s Facilities meets or exceeds eighty
percent (80%) calculated on an hourly basis.

 
1.6
Contract Term means the period commencing on the Effective Date and ending
December 31, 2029.

 
1.7
Delivery Point means the point on Purchaser’s Site and prior to the Purchaser’s
Facilities where Purchaser shall locate, own, operate, and maintain a custody
transfer meter and Landfill Gas quality analyzer.

 
1.8
Effective Date means the date this agreement is duly executed and delivered by
both Parties, as indicated above.

 
2

--------------------------------------------------------------------------------


 
1.9
Environmental Attributes means any and all credits, benefits, emissions
reductions, offsets, and allowances, howsoever entitled, attributable to the
Purchaser’s Facilities, and its displacement of conventional energy
generation.  Environmental Attributes include but are not limited to:  (1) any
avoided emissions of pollutants to the air, soil or water such as sulfur oxides
(SOx), nitrogen oxides (NOx), carbon monoxide (CO) and other pollutants; (2) any
avoided emissions of carbon dioxide (CO2), methane (CH4) and other greenhouse
gases (GHGs) that have been determined by the United Nations Intergovernmental
Panel on Climate Change to contribute to the actual or potential threat of
altering the Earth’s climate by trapping heat in the atmosphere; and (3) the
reporting rights to these avoided emissions such as Green Tag Reporting
Rights.  Green Tag Reporting Rights are the right of a Green Tag purchaser to
report the ownership of accumulated Green Tags in compliance with federal or
state law, if applicable, and to a federal or state agency or any other party at
the Green Tag purchaser’s discretion, and include without limitation those Green
Tag Reporting Rights accruing under Section 1605(b) of The Energy Policy Act of
1992 and any present or future federal, state, or local law, regulation or bill,
and international or foreign emissions trading program.  Green Tags are
accumulated on kWh basis and one Green Tag represents the Environmental
Attributes associated with one (1) MWh of energy.  To the extent related and
limited to the purchase and sale of Landfill Gas contemplated hereby,
Environmental Attributes also include (i) any energy, capacity, reliability or
other power attributes from the Purchaser’s Facilities, (ii) production tax
credits associated with the construction or operation of Purchaser’s Facilities,
Seller’s Site or Seller’s Facilities, or any other associated contract or right,
and other financial incentives in the form of credits, reductions, or allowances
associated with the Purchaser’s Facilities, Seller’s Site or Seller’s Facilities
that are applicable to a state or federal income taxation obligation.

 
1.10
Environmental Laws means any applicable federal, state, or local governmental
law, statute, rule, regulation, order, consent decree, decree, judgment, permit,
license, covenant, deed restriction, ordinance or other requirement or standard
relating to pollution or the regulation or protection of health, safety, natural
resources, or the environment, as now existing or hereafter in effect,
including, without limitation, those relating to releases, discharges,
emissions, injections, leachings, or disposals of hazardous substances or
hazardous materials into air, water, land or groundwater, to the withdrawal or
use of groundwater, or to the use, handling, treatment, removal, storage,
disposal, processing, distribution, transport, or management of hazardous
substances. "Environmental Laws" shall include, but shall not be limited to, the
Clean Air Act; the federal Water Pollution Control Act; the Safe Drinking Water
Act; the Toxic Substances Control Act; the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986; the Resource Conservation and Recovery Act, as
amended by the Solid and Hazardous Waste Amendments of 1984; the Occupational
Safety and Health Act; the Hazardous Materials Transportation Act; the Oil
Pollution Act of 1990; and any similar federal, state or local statutes and
regulations.

 
1.11
Excess Gas shall have the meaning set forth in Article 4.2.

 
3

--------------------------------------------------------------------------------


 
1.12
Excess Gas Condition shall have the meaning set forth in Article 4.2.

 
1.13
Gas Buyer means any purchaser of processed or unprocessed Landfill Gas from
Purchaser pursuant to a Gas Purchase Contract.

 
1.14
Gas Purchase Contract means an agreement between Purchaser and a Gas Buyer for
the purchase of processed or unprocessed Landfill Gas.

 
1.15
Governmental Authority means any United States federal, state or local or any
foreign government, governmental, regulatory or administrative authority, agency
or commission or any court, tribunal, or judicial or arbitral body.

 
1.16
Gross Revenue means collected revenue received directly by Purchaser or its
Affiliates from or with respect to the sale of Landfill Gas from Seller’s Site,
net of any refunds of previously collected revenue resulting from Purchaser
overcharging its customers, together with (i) the value realized directly or
indirectly by Purchaser or its Affiliates with respect to any Environmental
Attributes derived by Purchaser or its Affiliates as a result of the
transactions or activities contemplated by this Agreement and (ii) the value of
any exchanged services or other in-kind exchanges relating to the sale or use of
Landfill Gas, if any.  Purchaser agrees to disclose to Seller any contractual
provisions that provide for any exchanged services or other in-kind exchanges in
place of the receipt of revenues relating to the sale of Landfill Gas, if any,
it being the intent of the parties that the market value of such in-kind
exchanges, as reasonably determined by the parties, will be included in the
determination of Gross Revenue.  Purchaser and Seller acknowledge that certain
amounts of Purchaser’s Gross Revenue may be derived from the sale of processed
Landfill Gas that has been combined with landfill gas drawn from Live Oak.  To
the extent that such event occurs, the portion of such Gross Revenue
attributable to Seller’s Site from the combined processing of landfill gas from
the two landfill sites shall equal the total gross revenues derived by Purchaser
from the sale of processed landfill gas during the measurement period multiplied
by a fraction, the numerator of which shall be the total MMBTUs of Landfill Gas
drawn by Purchaser from Seller’s Site during the measurement period, and the
denominator of which shall be the combined MMBTUs of landfill gas drawn from
Seller’s Site and from Live Oak to the Processing Facility during the
measurement period.  An example of the foregoing calculation is attached hereto
as Exhibit B.  Seller shall be allocated all other gross revenues relating to
the sale of Landfill Gas from Seller’s Site if such Landfill Gas is not combined
with landfill gas from Live Oak.  If Seller and Purchaser, in their discretion,
mutually agree upon any other use by Purchaser of Landfill Gas other than the
processing, transportation and sale of Landfill Gas as contemplated herein, the
determination of value for purposes of this definition shall be as mutually
agreed upon by Seller and Purchaser, in their discretion.

 
1.17
Higher Heating Value shall mean the amount of heat released when a known volume
of hydrocarbon (i.e., Landfill Gas) is burned.

 
4

--------------------------------------------------------------------------------


 
1.18
Landfill Gas means gas generated from the decomposition of refuse and other
solid wastes deposited or located on Seller’s Site and collected by Seller’s
Facilities.

 
1.19
Modifications shall have the meaning set forth in Article 4.6.

 
1.20
Person means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, or other entity, or a government or any political
subdivision or agency thereof, or any trustee, receiver, custodian, or similar
official.

 
1.21
Purchaser means GES Live Oak – Hickory Ridge, LLC, a Georgia limited liability
company, with principal offices at Suite 250, Tower Place 200, 3348 Peachtree
Road, NE, Atlanta, Georgia 30326.

 
1.22
Purchaser’s Facilities means the fixtures, equipment and assets of Purchaser,
whether owned or leased by Purchaser that are used by Purchaser in the
performance of Purchaser’s business and are currently or may in the future be
located on Purchaser’s Site, subject to the terms and conditions of a Site Lease
Agreement.  Purchaser’s Facilities may also include, but shall not be limited
to: (i) a pipeline suitable to transport Landfill Gas from the Delivery Point to
the Purchaser’s processing and conversion equipment at the Live Oak landfill;
(ii) a pipeline suitable to transport Landfill Gas from Purchaser’s Site to the
AGL Main or elsewhere for sale; (iii) all equipment and pipelines necessary or
convenient for Purchaser to process the Landfill Gas on Purchaser’s Site into a
saleable product; (iv) all equipment that may be required for the connection of
the existing blower(s) to the Delivery Point (including all control systems
necessary to automatically direct Landfill Gas to Seller’s Flare when Purchaser
does not purchase and/or accept Landfill Gas from Seller pursuant to this
Agreement or Purchaser’s Facilities do not or cannot process such Landfill Gas);
(v) backup generators that would allow Purchaser to operate the Purchaser’s
Facilities in the event of a power loss and that would also generate enough
electricity in the event of a power loss for Seller to be able to run a flare
system, provide Landfill Gas to the Delivery Point and pump condensate offsite
for disposal; and (vi) metering equipment, compressors, dehydration units and/or
other landfill gas processing equipment used for collecting, producing and
delivering or facilitating the collection, production and delivery of processed
Landfill Gas,  or as the same is modified, expanded and/or replaced.



1.23
Purchaser’s Site means that certain real estate upon which the Purchaser’s
Facilities will be located, which real estate shall be leased from Seller
pursuant to the terms and conditions of a Site Lease Agreement.

 
1.24
Qualifying Landfill Gas means Landfill Gas meeting the minimum standards
described in Article 7.1.

 
5

--------------------------------------------------------------------------------


 
1.25
Section 29 Tax Credits means those Tax Credits available under Section 29 of
Subtitle A, Chap. 1A, Part IV of the Internal Revenue Code of 1986, as amended
from time to time (or any successor provision).

 
1.26
Seller means BFI Waste Systems of North America, LLC, a Delaware limited
liability company, with offices at 18500 North Allied Way, Phoenix, Arizona
85054.

 
1.27
Seller’s Facilities means the fixtures, equipment and assets of Seller, whether
owned or leased by Seller that are either used by Seller in the performance of
Seller’s business or are currently or may in the future be located on Seller’s
Site up to the Delivery Point and includes, but is not limited to, the wells,
pipes, headers and gathering systems, flares, vacuum pipelines, blowers,
condensate knockout vessels or systems and all other fixtures, equipment and
assets that are used for the purpose of collecting, producing and delivering or
facilitating the collection, production and delivery of Landfill Gas, as such
exists as of the Effective Date or as the same may be modified, expanded and
replaced.  The term “Seller’s Facilities” shall not include the Purchaser’s
Facilities.

 
1.28
Seller’s Flare means the combustion and control system flare(s) owned and
operated by Seller at Seller’s Site.

 
1.29
Seller’s Site means the Hickory Ridge Landfill located at 3330 Moreland Avenue,
Conley, Georgia 30288.

 
1.30
Site Lease Agreement means a separate Site Lease Agreement to be entered into
between Purchaser and Seller.

 
1.31
Tax Credits means all or any of the credits against or with reference to any
federal, state, or local taxes.

 
1.32
Work means any and all efforts performed by Purchaser to modify Seller’s
Facilities to redirect Landfill Gas to the Delivery Point, as more specifically
described in Article 2.6.

 
ARTICLE 2

 
PRELIMINARY ACTS OF THE PARTIES
 
2.1
Permits, Authorizations.  Seller will use commercially reasonable efforts to
timely and promptly obtain all necessary permits and authorizations, if any,
required to deliver Landfill Gas to Purchaser in accordance with this
Agreement.  Seller shall provide Purchaser reasonable written notice prior to
filing for, or requesting, any permit, authorization, zoning change, consent, or
approval (or any modification of any of the foregoing) related to this
Agreement.  Any permits and authorizations relating primarily to the Purchaser’s
Facilities or Purchaser’s business operations shall be the sole responsibility
and obligation of Purchaser.  Purchaser shall provide Seller reasonable written
notice prior to filing for, or requesting, any permit, authorization, zoning
change, consent, or approval (or any modification of any of the foregoing)
related to the Purchaser’s Facilities, Purchaser’s Site, or Purchaser’s business
operations related to this Agreement.  Upon written request, each Party shall
provide the other with a copy of the application and status of the permits and
authorizations described above.  Notwithstanding any other provision of this
Agreement, Purchaser shall not be obligated to commence or continue design or
construction of the Purchaser’s Facilities or of any additions, improvements or
modifications thereto, or of any modifications to Seller’s Facilities, except to
the extent that Purchaser and Seller have obtained all necessary permits and
authorizations therefore and Purchaser has entered into one or more Gas Purchase
Agreements upon terms and with respect to quantities of Landfill Gas sufficient
in Purchaser’s sole and absolute discretion to render such facilities
economically viable and advisable, taking into account (among other matters) the
financial terms of this Agreement.  Purchaser will use commercially reasonable
efforts to enter into one or more Gas Purchase Agreements acceptable to it and
to obtain all such necessary permits and authorizations. This Article 2.1 shall
in no way limit or modify Seller’s rights set out in Article 6 below.

 
6

--------------------------------------------------------------------------------


 
2.2
Mutual Assistance.  Each Party shall be responsible for the acquisition and
payment of their respective permits and authorizations.  However, upon written
request, the Parties hereto shall use commercially reasonable efforts to support
and assist one another in the acquisition of any required permit or
authorization to fulfill the obligations hereunder, and the assisting Party
shall be reimbursed its out-of-pocket costs by the Party that requested the
support and assistance.  Such support shall include, without limitation,
participation in regulatory proceedings and provision of relevant
non-confidential information concerning each Party’s operations.  If either
Party, in its sole and absolute discretion, provides confidential information to
the other Party in connection with such support, the Party receiving such
confidential information shall comply with the provisions of Article 13.12.

 
2.3
Site Lease Agreement.  No later than one hundred twenty (120) days after the
execution of this Agreement and at no additional cost or expense, Purchaser and
Seller shall enter into a Site Lease Agreement in a form substantially similar
to the form attached hereto as Exhibit A; provided, however, the Site Lease
Agreement shall include a grant to Purchaser of all necessary easements for
pipelines and other infrastructure located outside Purchaser’s Site (and located
on Seller’s Site) but related to the Purchaser’s Facilities, Purchaser’s Site,
or Purchaser’s business operations as to this Agreement.

 
2.4
Public Utility Status.  Neither Party hereto shall hold itself out as a public
utility or submit to the jurisdiction of the Georgia Public Service Commission
(“GPSC”), or any other local, state or federal agency by reason of the
extraction, purchase, treatment, delivery, transfer or sale of Landfill Gas
hereunder without being required to do so under applicable laws.  If, for any
reason, either Party is considered a public utility by the GPSC such that its
rates, charges, rules, regulations, service, financing, accounts, and such other
matters involving a privately owned gas public utility distribution system are
subject to the regulation or jurisdiction of the GPSC as provided for under
O.C.G.A. §46-4-1, et seq., or other appropriate Governmental Authority, such
Party agrees to use reasonable, good faith efforts to obtain relief from such
regulations, in the form of a waiver or some other relief acceptable to such
Party.  If such Party is unable to obtain the waiver or relief requested, and
the GPSC or other appropriate Government Authority continues to attempt to
subject the Party to regulation as a public utility, such Party may, upon at
least sixty (60) days written notice to the other Party, terminate this
Agreement and have no further obligations hereunder except for any obligation
identified in Article 6.4 herein.  Notwithstanding the foregoing, in the event
that Purchaser’s construction of a pipeline to deliver the Landfill Gas from
Seller’s Site to the Processing Facility or the AGL Main or elsewhere subjects
Purchaser to the jurisdiction of the GPSC or any other local, state or federal
agency, and Purchaser consents to such jurisdiction, this Agreement shall not
terminate under this Article 2.4; provided that such treatment of Purchaser does
not have a material adverse effect on Seller or require Seller to be treated as
a public utility by GPSC.  Notwithstanding anything else herein to the contrary,
the Parties acknowledge that the GPSC has safety jurisdiction over all natural
gas pipelines constructed in Georgia and the exercise of such jurisdiction over
any pipelines contemplated by this Agreement shall not provide either Party a
right to terminate this Agreement.

 
7

--------------------------------------------------------------------------------


 
2.5
Construction of Purchaser’s Facilities.  Subject to the other provisions in this
Agreement and at no cost to Seller, Purchaser shall construct and install the
Purchaser’s Facilities.  The Purchaser’s Facilities may include any of the
equipment or facilities described in Article 1.22 but at a minimum shall
include, without limitation:

 
 
(a)
All equipment required for the connection of the Purchaser’s Facilities and
Seller’s Facilities at the Delivery Point;

 
 
(b)
A pipeline suitable to transport Landfill Gas from the Delivery Point to the
Processing Facility, to the AGL Main, or to another location for sale; and

 
(c) 
The metering and measuring equipment described in Article 8.1.

 
2.6
Modification of Seller’s Facilities.  Purchaser shall, at no cost to Seller,
modify Seller’s Facilities as necessary to redirect Landfill Gas to the Delivery
Point.  Prior to making any modifications to Seller’s Facilities required for
connecting Seller’s Facilities to the Delivery Point, Purchaser shall provide
Seller with a full set of drawings, such that Seller can conduct a design review
and approval that shall be limited to issues directly relating to compatibility
with Seller’s Facilities.  Seller shall complete any design review within thirty
(30) days after receipt of the drawings and agrees not to unreasonably withhold,
condition, or delay such approval.  Seller’s review and/or approval of such
design shall not be deemed a warranty or representation of any kind as to the
design, suitability, capability, or expected performance of the Purchaser’s
Facilities or operations.  Title to all equipment required to modify Seller’s
Facilities as provided in this Article 2.6 shall pass to Seller free and clear
of all liens, claims, encumbrances and security interests as of the date of the
incorporation of such equipment into Seller’s Facilities, and Purchaser shall
execute and deliver to Seller such lien waivers and other documents reasonably
requested by Seller.

 
8

--------------------------------------------------------------------------------


 
Purchaser will perform any modifications to Seller’s Facilities required
pursuant to this Article 2.6 (the “Work”) with qualified persons in such a
manner as to take all reasonable precautions to prevent the disruption of
Seller’s Site, Seller’s Facilities and Seller’s operations.  Seller will have
the right to monitor the Work as well as the right to suspend any activity it
reasonably believes in good faith contravenes Seller’s Site safety/work
practices or could materially and adversely impact Seller’s Site, Seller’s
Facilities or Seller’s operations.  Purchaser shall conduct the Work in a manner
consistent with all applicable laws, rules, regulations, and orders including,
without limitation, Environmental Laws, occupational safety, and health
laws.  Purchaser acknowledges that hazards may be involved in performing the
Work.  Accordingly, Purchaser shall perform the Work in accordance with good
industry practices, shall take necessary precautions in the removal, handling,
transporting, and disposing of material and product involved in the Work, and
shall take reasonable precautions to avoid an unhealthy or unsafe work
environment, injuries to persons, damage to property, or pollution.


Purchaser and Seller acknowledge that the intent of this Article 2.6 is to
ensure that the Parties cooperate in good faith to maximize the production and
collection of Qualifying Landfill Gas in an effort to maximize the Parties’
mutual economic benefits under this Agreement while complying with all
applicable laws and permit conditions, but in all cases, subject to the
provisions of Article 2.7, below.


2.7
Priority of Landfill Operations.  Notwithstanding anything herein to the
contrary, Purchaser understands and agrees that Seller’s primary interest and
obligation are the safe and efficient operation of Seller’s Site, in compliance
with applicable laws and permit conditions, and that any interest of Purchaser
in the Landfill Gas shall remain secondary to the operation of Seller’s
Site.  Purchaser’s rights and interests hereunder shall not interfere with
Seller’s compliance with any permit related to Seller’s Facilities, or with the
lawful and safe operation of Seller’s Site, including the design, construction,
operation, maintenance, monitoring, closure, and post-closure of Seller’s
Site.  Seller may, in emergency circumstances, operate its blowers and flares
independent of Purchaser, if Seller deems necessary.  Subject to the foregoing,
Seller and Purchaser will work together in good faith to attempt to minimize
adverse impacts to the Landfill Gas flow and Purchaser’s operations resulting
from Seller’s primary interest and obligation; provided that nothing in this
Agreement shall require Seller to incur out-of-pocket expenses in taking any
actions that are not required to be taken by Seller in this Agreement with
respect to compliance with applicable laws and permits relating to Seller’s Site
and Seller’s operations (without taking into account Purchaser’s activities for
purposes of making the foregoing determination).

 
9

--------------------------------------------------------------------------------


 
2.8
Return of Project Development Payment.  Notwithstanding anything herein to the
contrary, during the period from the date hereof through the earlier of the
Commercial Operations Date or December 31, 2010, Purchaser shall have the option
to terminate this Agreement on written notice to Seller and promptly receive
reimbursement from Seller of the entire amount of the Project Development
Payment if Seller fails to use commercially reasonable efforts (i) to secure all
permits, authorizations, licenses and approvals (or modifications of any of the
foregoing) required to be obtained by Seller with respect to the activities
contemplated herein, and (ii) at no out of pocket cost to Seller, to assist
Purchaser in making application for and obtaining, all other permits,
authorizations, zoning changes, consents, licenses and approvals (or
modifications of any of the foregoing) required to be obtained with respect to
the activities contemplated herein; provided that if at any time Purchaser
believes that Seller is not acting in a commercially reasonable manner, it shall
give written notice to Seller including reasonable detail of any alleged failure
of Seller to fulfill its obligations, and a reasonable opportunity to cure any
such alleged failure.  The period within which Purchaser may terminate and
receive reimbursement of the Project Development Payment shall be extended by
the same amount of time that Seller is determined not to have been using such
commercially reasonable efforts prior to curing such failure.



ARTICLE 3

 
FACILITIES
 
3.1
Purchaser’s Facilities.  Purchaser shall be responsible for all costs and
expenses to construct, install, maintain, and operate the Purchaser’s Facilities
(including, but not limited to, utilities expense).  At all times during the
term hereof, the Purchaser’s Facilities shall be designed, constructed,
maintained and operated in compliance with all applicable permits, laws and
regulations, including without limitation Environmental Laws.  The Purchaser’s
Facilities shall include equipment to automatically route Landfill Gas to and
start Seller’s Flare in the event the Purchaser’s Facilities are inoperative, or
Purchaser is not fully utilizing the Landfill Gas.  In the event the Purchaser’s
Facilities are inoperative for a period of five (5) consecutive days, Purchaser
shall provide written notice to Seller of such fact and provide an estimate of
the date by which the Purchaser’s Facilities shall be operative.  Purchaser
shall retain all rights to any Environmental Attribute, tax, emission or other
credits with respect to the handling, processing and sale of Landfill Gas
downstream of the Delivery Point, including without limitation, Purchaser’s
operations, Purchaser’s Facilities, and the purchase of Landfill Gas by Gas
Buyer(s) from Purchaser, or using Landfill Gas as a fuel, including without
limitation, Renewable Energy Production Incentive Payments from the U.S.
Department of Energy, and any credits realized in connection with the generation
of energy, or the generation of electricity for its own account (if such use is
mutually approved by the Parties), or the combustion of Landfill Gas by the
Purchaser’s Facilities.  Notwithstanding the foregoing, any Environmental
Attribute, tax, emission or other credits that may be taken by Purchaser and
Seller, but not both, shall be shared in the manner contemplated by Article 9.5,
with the exception that any tax, emission or other credits that would be
available to Seller without regard to Purchaser’s activities hereunder shall
remain with Seller.

 
10

--------------------------------------------------------------------------------


 
3.2
Seller’s Facilities.  Seller is responsible for the ownership, operation, and
maintenance of Seller’s Facilities.  Seller shall be solely responsible for the
design, engineering, construction, installation and cost of operation and
maintenance of Seller’s Facilities, including the construction, operation and
maintenance of Landfill Gas collection and destruction facilities necessary for
health and safety, to prevent migration of Landfill Gas onto adjacent
properties, and to comply with applicable federal, state and local regulatory
requirements for control of Landfill Gas emissions from Seller’s Facilities
(provided however that any costs associated with the Modification of Landfill
Gas collection and destruction facilities shall be borne by Purchaser to the
extent set forth in Article 4.6 herein).

 
3.3
Seller’s Compliance Obligations; Certain Credits.  Seller shall design,
construct, install, operate and maintain Seller’s Facilities in accordance with
regulatory requirements of 40 CFR Part 60, Subpart WWW, Standards of Performance
For New Stationary Sources.  Notwithstanding the foregoing, Seller shall be
responsible for operation and maintenance costs and expenses related to the
Seller Facilities only to the extent required for compliance with its permits
and laws, rules and regulations applicable to Seller’s landfill operations and
Seller’s Site, or as otherwise required under this Agreement.  Seller shall
retain all rights to any Environmental Attribute, tax, emission or other credits
with respect to the handling of Landfill Gas upstream of the Delivery Point,
including without limitation, Seller’s Site, Seller’s operations and Seller’s
Facilities, including further, without limitation, the flaring or other
combustion of Landfill Gas by Seller’s Facilities, the sale of Landfill Gas to
Purchaser, and Section 29 Tax Credits and similar Tax Credits.  Notwithstanding
the foregoing, any Environmental Attribute, tax, emission or other credits that
may be taken by Purchaser and Seller, but not both, shall be shared in the
manner contemplated by Article 9.5, with the exception that any tax, emission or
other credits that would be available to Seller without regard to Purchaser’s
activities hereunder shall remain with Seller.  Each Party shall be responsible
for the purchase of its own emission credits and/or offsets, as required.

 
ARTICLE 4

 
LANDFILL GAS PURCHASE/SALES/ACCEPTANCE
 
4.1
Purchase and Sale.  Beginning on the Effective Date, and subject to the terms
and conditions of this Agreement, Purchaser shall have the exclusive right to
purchase from Seller all Landfill Gas produced at Seller’s Site for processing
and sale to Gas Buyer(s) pursuant to a Gas Purchase Contract(s).  Seller shall
use commercially reasonable efforts to provide and sell to Purchaser such
Landfill Gas produced at Seller’s Site in accordance with the terms and
conditions of this Agreement.

 
4.2
Excess Gas.  Notwithstanding any other term of this Agreement to the contrary,
if at any time following the Commercial Operations Date Purchaser fails to
process and sell at least fifty percent (50%) of the Qualifying Landfill Gas
made available by Seller  over a rolling one hundred eighty (180)-day period
(herein defined as an “Excess Gas Condition”), in addition to Seller’s right to
terminate this Agreement as provided in Article 6.2(f), Seller shall have the
option to provide Purchaser written notice (herein defined as an "Excess Gas
Notice") that Seller wishes to sell Qualifying Landfill Gas in excess of the
average percentage of Qualifying Landfill Gas processed and sold by Purchaser
over the rolling one hundred eighty (180)-day period (“Excess Gas”) to a third
party on a permanent basis.  Upon receipt of an Excess Gas Notice, Purchaser
must within sixty (60) days commence purchasing no less than fifty percent (50%)
of all Qualifying Landfill Gas made available by Seller, or lose the right to
purchase the Excess Gas.

 
11

--------------------------------------------------------------------------------


 
Should Purchaser fail to meet the forgoing conditions, the Excess Gas shall be
released to Seller for sale to a third party, and the maximum amount of
Qualifying Landfill Gas that Seller is required to make available to Purchaser
hereunder shall be reduced to Purchaser’s average percentage use over the
above-referenced rolling one hundred eighty (180)-day measurement period.


Notwithstanding the above, Purchaser shall not lose any rights to Landfill Gas
if and for so long as it processes and sells or otherwise pays (and continues to
pay) Seller for no less than fifty percent (50%) of the Qualifying Landfill Gas
no more than sixty (60) days from and after Purchaser’s receipt of the Excess
Gas Notice.  The amount payable to Seller for any Qualifying Landfill Gas not
otherwise processed and sold by Purchaser shall be determined by estimating the
Gross Revenue that would be derived by Purchaser if Purchaser were to utilize,
process and sell the Qualifying Landfill Gas on the same basis and with the same
efficiencies that Purchaser utilizes, processes and sells Qualifying Landfill
Gas in general and paying Seller the amount that it would be due in accordance
with this Agreement.
 
4.3
Seller Operations.  Seller shall use commercially reasonable efforts to provide
Purchaser with Qualifying Landfill Gas over the term of this Agreement.  Such
commercially reasonable efforts shall include, but not necessarily be limited
to, the following:

 
(a)
Seller will maintain in full force and effect all permits, approvals,
certificates of occupancy and licenses required to deliver Landfill Gas to
Purchaser as provided hereunder.  Subject to Article 2.7, Seller agrees to use
commercially reasonable efforts to maximize Qualifying Landfill Gas production
and to provide sufficient competent, knowledgeable and fit personnel to lawfully
and properly perform its obligations hereunder;

 
12

--------------------------------------------------------------------------------


 
(b)
The Parties recognize and acknowledge that careful and proper tuning of the
wells, including diverting poor quality wells to Seller’s Flare, is likely to
maximize the delivery of Qualifying Landfill Gas to the Delivery Point such that
the Parties’ mutual economic benefits under this Agreement may be
realized.  Subject to the provisions of Article 2.7, and any other limitations
set forth in this Agreement, the Parties agree to cooperate in good faith to
accomplish such goal; provided that the cost of any diversion of the Landfill
Gas shall be the sole responsibility of Purchaser.  Accordingly, subject to the
above-referenced limitations, Seller shall tune the well field on Seller’s Site,
from time to time as needed, in accordance with generally accepted landfill
operating practices with the objective of maximizing the delivery of Qualifying
Landfill Gas to the Delivery Point.  Tuning of the well field shall be
accomplished by the use of a experienced, qualified well field technician, and
commencing on the Commercial Operations Date, Purchaser shall pay to Seller the
amount of eighty thousand dollars ($80,000) annually, as may be adjusted
thereafter on an annual basis, to take into account changes in the Bureau of
Labor Statistics’ Atlanta CPI series CUURA A319SA0, which payment shall be used
by Seller solely to pay the costs of a qualified well field technician.  Such
well field technician shall be primarily dedicated to Seller’s Site and shall,
personally or through a designated backup reasonably acceptable to Purchaser, be
required to be on call seven (7) days a week, twenty-four (24) hours a day, and
his/her primary purpose shall be to assist the operation of Seller’s Landfill
Gas collection system at Seller’s Site in cooperation with Purchaser as provided
herein.  As used in this section, “primarily dedicated” means that such
technician shall spend at least an average of thirty (30) hours during each week
at Seller’s Site, computed on a quarterly basis.  The well field technician
shall so assist Purchaser in tuning wells with the objective of optimizing the
production of Qualifying Landfill Gas, so long as such tuning does not cause
Seller’s noncompliance with Environmental Laws or otherwise interfere with
Seller’s operations as contemplated in Article 2.7.  Purchaser shall have the
right to communicate on an as needed basis directly with the well field
technician and provide input on the tuning of the wells, including the diversion
of poor quality wells to Seller’s Flare, and such input shall be incorporated
into the practices of the well field technician unless such input contributes to
Seller’s non-compliance with Environmental Laws or permits or creates unsafe
conditions.  Payment by Purchaser to Seller of the amount for such technician
shall be made at times and by methods mutually agreed upon by the Parties.  At
Purchaser’s sole cost and expense, Purchaser shall provide the well technician
with a portable gas chromatograph, and shall replace or repair such equipment in
the event of malfunction, and instruct the technician how to use the instrument;

 
(c)
Seller shall install and maintain the landfill cap at Seller’s Site in
accordance with regulatory requirements and authorizations.  Seller will provide
to Purchaser copies of any proposals it makes with regard to its proposed
closure and post-closure plans to give Purchaser the opportunity to make
recommendations with regard to the closing of Seller’s Site and the expansion,
operation and maintenance of the Landfill Gas collection facilities to maximize
the collection of Qualifying Landfill Gas.  If any of Purchaser’s
recommendations are acceptable to Seller and the implementation thereof results
in any incremental cost or expense to Seller, Purchaser shall agree to bear
responsibility for such incremental cost and expense.  Seller shall not
unreasonably deny, delay, or condition any such recommendation of Purchaser.

 
(d)
Seller shall maintain the gas wells in accordance with all applicable laws, and
with the objective of maximizing the delivery of Qualifying Landfill Gas to
Purchaser, subject to the provisions of Article 2.7 and any other limitations
set forth in this Agreement;

 
13

--------------------------------------------------------------------------------


 
(e)
Seller shall tie future Landfill Gas collection facilities at Seller’s Site into
the existing Landfill Gas collection and distribution system so that any future
quantities of Landfill Gas are available to Purchaser at the Delivery Point; and

 
(f)
Seller shall notify the Purchaser of an outage for scheduled maintenance of
Seller’s Facilities as soon as reasonably practicable, but in no event less than
ten (10) days in advance.  Such scheduled maintenance shall be coordinated with
Purchaser so as to minimize any interference with the operation of the
Purchaser’s Facilities.  For non-scheduled or emergency maintenance of Seller’s
Facilities, Seller shall notify Purchaser as soon as reasonably practicable
after it becomes aware of such required maintenance.  Purchaser shall notify
Seller of an outage for scheduled maintenance of Purchaser’s Facilities as soon
as reasonably practicable, but in no event less than ten (10) days in
advance.  Such scheduled maintenance shall be coordinated with Seller so as to
minimize any interference with the operations of Seller.  For non-scheduled or
emergency maintenance of Purchaser’s Facilities, Purchaser shall notify Seller
as soon as reasonably practicable after it becomes aware of such required
maintenance.

 
4.4
Purchaser Operations.  Purchaser shall be obligated to comply with all
requirements and obligations that relate to Purchaser and Purchaser’s purchase,
processing or transmission of the Landfill Gas.  Purchaser shall use
commercially reasonable efforts to increase the Landfill Gas processing capacity
of its processing facilities to accommodate any increase in the supply of
Qualifying Landfill Gas resulting from any expansion or other modification of,
or physical change to, Seller’s Site or Seller’s Facilities.  The Parties
anticipate that, as of the Commercial Operations Date, the Purchaser’s
Facilities will have a processing capacity of at least two thousand two hundred
(2,200) standard cubic feet of Landfill Gas per minute.

 
4.5
Commercial Operations Date.  Purchaser anticipates that the Commercial
Operations Date will occur prior to December 31, 2010 (the “Target Date”).  If
the Commercial Operations Date has not occurred by that time, Seller agrees not
to exercise its option to terminate as provided in Article 6.2(d), and will
provide Purchaser an extension beyond that date, but in no event later than
December 31, 2012 (the “Extension Date”), so long as Purchaser pays Seller fifty
percent (50%) of the applicable compensation that would have been paid to Seller
if Purchaser were to have processed and sold all Qualifying Landfill Gas made
available by Seller at the then current NEW YORK MERCANTILE EXCHANGE monthly
settling price for Natural Gas (“NYMEX”) (using the same assumptions for
determining assumed Gross Revenues as described in Article 4.2); provided,
however, the Target Date and the Extension Date shall be extended without
additional payment by Purchaser (i) to the extent any such delay is a result of
Seller’s breach of any term or condition of this Agreement, and/or (ii) to the
extent any such delay is a result of Purchaser’s or Seller’s inability, with the
exercise of due diligence, to obtain the permits or approvals necessary to
conduct the operations contemplated by this Agreement, and/or (iii) to the
extent any such delay is a result of AGL’s failure to complete construction of
the pipeline(s) necessary to transport the Landfill Gas from Purchaser’s Site,
and/or (iv) by the number of days that Purchaser can reasonably demonstrate that
its ability to achieve Commercial Operations prior to the Target Date were
caused primarily by Seller’s closure and/or post-closure activities.  Any delay
of the nature described in subsection (iv) above shall be taken into account
only if Purchaser can demonstrate that Seller’s closure/post-closure activities
demonstrably affected Purchaser’s ability to construct and put in place in a
timely manner Purchaser’s Facilities at Seller’s Site necessary to process and
transmit Landfill Gas or negatively affect the quality of the Landfill Gas such
that it does not meet the standards set forth in Article 7.1.

 
14

--------------------------------------------------------------------------------


 
4.6
Purchaser Modifications.  In addition to any rights or remedies it may have
elsewhere in this Agreement, Purchaser shall have the right, subject to the
prior written approval of Seller (which approval shall not be unreasonably
withheld, delayed or conditioned), and at Purchaser’ sole cost and expense, to
implement improvements and/or modifications and related repairs to Seller’s
Facilities that are intended to result in enhanced quality or quantity of
Qualifying Landfill Gas transmitted to the Delivery Point (collectively,
“Modifications”); provided that, in no way limiting the foregoing, it shall be
deemed reasonable for Seller to reject any proposed Modifications that would
increase Seller’s costs of operation unless Purchaser agrees to reimburse Seller
for such additional incremental costs directly or through increased royalty
payments to Seller that result directly from the proposed Modifications.  To the
extent any such Modifications are necessary or would in the future be necessary
to enable Seller to comply with applicable laws, rules, regulations, or orders,
Purchaser may, subject to amendment of this Agreement, at the time such
Modifications are or become so necessary, offset the reasonable cost of such
Modifications against any amounts it owes Seller under this Agreement; provided
that Purchaser disclosed such fact and the related costs in connection with the
approval process; and further provided, that if this Agreement terminates for
any reason, other than a breach hereof by Purchaser, before Purchaser has been
reimbursed such cost, then Seller shall pay Purchaser the remaining unreimbursed
amount in cash within thirty (30) days following such termination.

 
 
Any such Modifications made by Purchaser to Seller’s Facilities shall become the
sole property and responsibility of Seller upon completion thereof.  Should
there be an interruption or cessation of, or a material reduction in, the
anaerobic generation of Landfill Gas from Seller’s Site, such that Purchaser
cannot draw Landfill Gas therefrom, Seller’s obligation to install new wells,
piping and other equipment shall be limited to such changes and corrective
measures as are required by applicable laws, rules and regulations in the
landfill industry.  However, the provisions set forth in this Article 4.6
regarding Purchaser’s right to implement Modifications shall continue to apply.

 
15

--------------------------------------------------------------------------------


 
4.7
Implementation of Purchaser Modifications.  Prior to making any Modifications,
Purchaser shall provide Seller with a full set of plans and drawings of such
Modifications, such that Seller can conduct a design review and approval, which
approval may be withheld in Seller’s sole and absolute discretion.  Seller shall
complete any design review within thirty (30) days after receipt of the full set
of plans and drawings; provided, however, that if Seller does not approve such
plans and drawings in writing within such thirty (30) day period, Seller shall
be deemed to have not approved such plans and drawings.  Seller’s review and/or
approval of such plans and drawings shall not be deemed a warranty or
representation of any kind as to the design, suitability, capability or expected
performance of any Modifications.  Seller’s failure to review and/or approve
such plans or drawings shall not release Purchaser from any obligations
hereunder nor shall it be deemed a waiver of any of Seller’s rights or remedies
under this Agreement.  Title to all Modifications that are permanently affixed
to Seller’s Facilities or Seller’s Site (which excludes Purchaser’s Site and
Purchaser’s Facilities) shall pass to Seller free and clear of all liens,
claims, encumbrances and security interests as of the date of the incorporation
of such equipment into Seller’s Facilities or Seller’s Site, as applicable, and
Purchaser shall execute and deliver to Seller such lien waivers and other
documents reasonably requested by Seller.



Purchaser will perform all work in connection with any Modifications with
qualified persons in such a manner as to take all reasonable precautions to
prevent the disruption of Seller’s Site, Seller’s Facilities and Seller’s
operations.  Seller will have the right to monitor the progress of any
Modifications as well as the right to suspend any activity it believes
contravenes safety/work practices at Seller’s Site, or could materially and
adversely impact Seller’s Site, Seller’s Facilities or Seller’s
operations.  Purchaser shall conduct all work relating to any Modifications in a
manner consistent with all applicable laws, rules, regulations, and orders
including, without limitation, Environmental Laws, and occupational safety and
health laws.  Purchaser acknowledges that hazards may be involved in performing
work in connection with any Modifications.  Accordingly, Purchaser shall perform
all work in connection with any Modifications in accordance with good industry
practices, shall take necessary precautions in the removal, handling,
transporting and disposing of material and product involved in such work, and
shall take reasonable precautions to avoid an unhealthy or unsafe work
environment, injuries to persons, damage to property, or pollution.  Promptly
following completion of any Modification, Purchaser shall restore Seller’s
Facilities and Seller’s Site, as applicable, as near to their condition prior to
the commencement of such Modification as is reasonably practicable.


ARTICLE 5

 
TITLE/RISK OF LOSS
 
5.1
Title to Landfill Gas.  Subject to Purchaser’s rights set out in Article 7.5,
title to and control and possession of the Landfill Gas sold hereunder shall
pass from Seller to and be absolutely vested in Purchaser at the Delivery Point,
and liability for and the risk of loss of such Landfill Gas shall follow title;
provided that nothing in the preceding sentence shall affect Seller’s
obligations or liabilities under this Agreement.

 
16

--------------------------------------------------------------------------------


 
ARTICLE 6
 
TERM AND RIGHT TO TERMINATE
 
6.1
Term.  This Agreement shall become effective on the Effective Date and, unless
terminated in whole or part earlier as provided in this Article 6, shall
continue in effect through the Contract Term, and after the expiration of the
Contract Term, this Agreement may be extended for successive terms only upon the
mutual written agreement of the Parties, in their discretion.

 
6.2
Seller’s Right to Terminate.  Seller may terminate this Agreement by written
notice to Purchaser upon the occurrence of any of the following events:

 
 
(a)
Purchaser fails to perform any material obligation hereunder, and fails to cure
such failure to perform within thirty (30) days after receipt of Seller’s notice
of such failure of performance, or if such cure cannot be completed in thirty
(30) days, Purchaser fails to promptly initiate, diligently pursue, and
implement such cure in a prompt fashion, taking into consideration the nature of
the circumstances; provided that in no event shall the cure period be extended
longer than a total of one hundred eighty (180) days; or

 
 
(b)
Purchaser has breached any material representation, warranty, covenant or
agreement contained in this Agreement; or

 
 
(c)
Purchaser fails to perform its obligations under this Agreement due to an event
of Force Majeure that lasts longer than one hundred eighty (180) days, provided
that Seller is willing and able during such time to deliver Qualifying Landfill
Gas to Purchaser hereunder; provided however, Seller may not terminate the
Agreement under this subsection (c) if, at the end of such 180-day period,
Purchaser commences paying Seller fifty percent (50%) of the applicable
compensation that would have been paid to Seller if Purchaser were to have
processed and sold all Qualifying Landfill Gas made available by Seller using
the same procedures as are contained in Article 4.5 above; or

 
 
(d)
The Commercial Operations Date, or any  extension thereof authorized by this
Agreement or otherwise agreed to by the Parties, does not occur as set forth in
Article 4.5 hereof through no fault of Seller; or

 
 
(e)
If Purchaser should file a petition for an order of relief under the United
States Bankruptcy Code (11 U.S.C.), make a general assignment for the benefit of
its creditors, or if a receiver should be appointed on account of
insolvency.  Purchaser shall notify Seller of any voluntary Bankruptcy filings
within 10 days of filing;

 
 
(f)
If, following the eighteen (18) month anniversary of the Commercial Operations
Date, and within any Contract Year, Purchaser shall fail to process and sell or
otherwise pay Seller for at least fifty percent (50%) of the Qualifying Landfill
Gas made available by Seller over a rolling one hundred eighty (180)-day period,
other than as the result of an event of Force Majeure, Seller’s failure to
deliver such Qualifying Landfill Gas to Purchaser, or Seller’s breach of any
term or condition of this Agreement; or

 
17

--------------------------------------------------------------------------------


 
 
(g)
Any change in applicable law or other event adversely affects Seller’s
Facilities, Seller’s Site, or Seller’s ability to fulfill its obligations under
this Agreement such that to continue to perform hereunder would be unlawful or
commercially unreasonable; or

 
(h) 
Purchaser shall abandon Purchaser’s Site for a period of one hundred eighty
(180) days or shall abandon its duties or obligations hereunder for a period of
one hundred eighty (180) days, after the notice and right to cure provisions in
Article 6.2(a) have been satisfied.

 
6.3
Purchaser’s Right to Terminate.  Purchaser may terminate this Agreement by
written notice to Seller upon the occurrence of any of the following events:

 
 
(a)
Seller fails to perform any material obligation hereunder, and fails to cure
such failure to perform within thirty (30) days after receipt of Purchaser’s
notice of such failure of performance, or if such cure cannot be completed in
thirty (30) days, Seller fails to promptly initiate, diligently pursue, and
implement such cure in a prompt fashion, taking into consideration the nature of
the circumstances; provided that in no event shall the cure period be extended
longer than a total of one hundred eighty (180) days; or

 
 
(b)
Seller has breached any material representation, warranty, covenant or agreement
contained in this Agreement; or

 
 
(c)
Through no fault, negligence or lack of diligence of Purchaser, the termination
or expiration of any necessary right of way or easement related to the
Purchaser’s Facilities, Purchaser’s Site, or Purchaser’s business operations as
to this Agreement which right of way or easement is not under the control of
Seller; or

 
 
(d)
Purchaser’s Facilities and/or Purchaser’s business is no longer economically
viable through no fault of Purchaser, provided that Purchaser must provide a
financial demonstration to the Seller of (i) actual cumulative loss over six
(6) consecutive operating months, and (ii) a reasonable forecast of continued
financial losses over the next twelve (12) month period; or

 
 
(e)
If, following the Commercial Operations Date, to the extent Landfill Gas is
otherwise available, Seller fails to make available to Purchaser substantially
all of the Landfill Gas, other than as the result of (i) an event of Force
Majeure or (ii) the reduction in the maximum amount of Landfill Gas Seller is
required to make available to Purchaser pursuant to the provisions of Article
4.2; or.

 
18

--------------------------------------------------------------------------------


 
 
(f)
Any change in applicable law or other event materially and adversely affects the
Purchaser’s Facilities, Purchaser’s Site, Purchaser’s business operations or
Purchaser’s ability to fulfill its obligations under this Agreement; or

 
 
(g)
Seller fails to perform its obligations under this Agreement due to an event of
Force Majeure that lasts longer than one hundred eighty (180) days, provided
that Purchaser is willing and able during such time to accept Landfill Gas from
Seller hereunder; or

 
(h) 
If Seller should file a petition for an order of relief under the United States
Bankruptcy Code (11 U.S.C.), make a general assignment for the benefit of its
creditors, or if a receiver should be appointed on account of
insolvency.  Seller shall notify Purchaser of any voluntary Bankruptcy filings
within 10 days of filing.

 
6.4
Effect of Termination.  Upon termination authorized by Articles 6.2(c), 6.2(d),
6.2(f), 6.2(g), 6.3(c), 6.3(d), 6.3(f) or 6.3(g) of this Agreement,  neither
Party shall have any further obligation to the other, including, without
limitation, liability for payment of compensatory or consequential damages
resulting from such termination, except that: (i) Purchaser shall remain
obligated to pay Seller as provided herein for Gross Revenue derived from all
Landfill Gas delivered hereunder prior to the time of termination, and (ii)
Seller shall remain obligated to pay Purchaser the amounts provided for in
Articles 4.6 and 4.7, if any, in accordance with the terms thereof.  Except as
limited by the provisions of Article 10.4, upon termination authorized by any
other provision of this Article 6, the Parties may pursue all remedies available
to each at law or in equity, by statute or otherwise.  Notwithstanding anything
else herein to the contrary, the indemnification obligations of Article 10 shall
remain in effect notwithstanding the termination of this Agreement.  Should
either Party terminate this Agreement as authorized by this Agreement, Purchaser
shall be obligated to remove Purchaser’s Facilities from Seller’s Site within a
reasonable time not to exceed two hundred seventy (270) days after such
termination.

 
ARTICLE 7

 
GAS QUALITY
 
7.1
Landfill Gas Quality.  To the extent that any Landfill Gas made available to
Purchaser does not meet the following minimum standards, Purchaser, as its sole
remedy, shall have no obligation to purchase and/or accept any Landfill Gas that
does not meet such standards: four hundred and fifty (450) BTU per cubic foot
(when the gas is saturated with water vapor, at a base temperature of sixty (60)
degrees Fahrenheit and at a base pressure of 14.73 pounds per square inch
absolute (PSIA)) and not contain in excess of 10% Nitrogen or 2% Oxygen.

 
7.2
Quality Initiatives and Capabilities.  Subject to Article 2.7 specifying the
priority of Seller’s operations, Seller shall cooperate with Purchaser to
develop appropriate quality initiatives and capabilities at Seller’s Site with
the objective of making available to Purchaser the maximum quantity of
Qualifying Landfill Gas.  In addition to the other rights granted Purchaser in
this Agreement, Purchaser shall have the right to make recommendations with
regards to such qualitative initiatives and capabilities; provided, however,
that Purchaser may request that any information that is disclosed be held
confidential pursuant to Article 13.12 of this Agreement.  Purchaser shall have
the right to make reasonable requests for meetings to review Seller’s progress
regarding to this Article 7.2.

 
19

--------------------------------------------------------------------------------


 
7.3
Limited Warranty.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER MAKES
NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING FITNESS FOR A PARTICULAR PURPOSE,
RELATED TO THE QUALITY OF THE LANDFILL GAS.  IN NO WAY LIMITING THE FOREGOING,
AND NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, SELLER DOES NOT WARRANT THE
RATES OF PRODUCTION, QUANTITY OR QUALITY OF LANDFILL GAS RESULTING FROM THE
BIOLOGICAL DECOMPOSITION OF SOLID WASTES IN SELLER’S SITE, AND PURCHASER
ACKNOWLEDGES THAT IT IS RELYING SOLELY ON ITS OWN EVALUATION OF SELLER’S
SITE.  SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION THAT MAY HAVE BEEN PROVIDED TO PURCHASER AS PART
OF ITS DUE DILIGENCE REVIEW.  MOREOVER, PURCHASER RECOGNIZES THAT LANDFILL GAS
MAY CONTAIN CORROSIVE OR DELETERIOUS SUBSTANCES.  SELLER SHALL HAVE NO
OBLIGATION TO PAY COSTS FOR REPAIR OR REPLACEMENT OF THE PURCHASER’S FACILITIES
OR ANY COMPONENT PARTS THEREOF OWNED BY PURCHASER, ITS AFFILIATES OR ANY OTHER
PERSON, CAUSED BY SUCH SUBSTANCES.

 
7.4
Disposal of Condensate.  Seller shall be responsible for the disposal of
condensate materials, leachate, and liquids produced on Seller’s
Site.  Purchaser shall be responsible for the disposal of condensate materials,
leachate, and liquids produced from its processing facilities or otherwise after
the Delivery Point.  The removal, management, characterization, and disposal of
free liquids, leachate and/or condensate contained in Landfill Gas after the
Delivery Point shall be at the sole cost and expense of Purchaser.  Seller shall
accept into its wastewater management system all condensate from the processing
equipment on Purchaser’s Site that does not violate the acceptance criteria of
the commercial wastewater treatment plant that Seller uses for treatment and
disposal of its own wastewater.  Either party may collect samples of condensate
from Purchaser’s Facilities as needed.  The party wishing to collect samples
shall provide at least five (5)-days advance notice of its intention to collect
samples so that the other party may witness the sample collection.  Purchaser
shall be responsible for and pay Seller, at Seller’s cost, on a per gallon
basis, the wastewater treatment costs incurred by Seller in proportion to the
volume of condensate offered by Purchaser to Seller for inclusion in Seller’s
wastewater management system.  To the extent reasonably practicable, and subject
to the other limitations and restrictions set forth herein, Seller and Purchaser
agree to work together to utilize liquids collected from Seller’s Site in a
mutually beneficial manner, including, without limitation, seeking authorization
to reintroduce such liquids into Seller’s Site, if such reintroduction would
likely increase the generation of Qualifying Landfill Gas and can technically,
feasibly and reasonably be incorporated into the design and operation of
Seller’s Site.

 
20

--------------------------------------------------------------------------------


 
7.5
Disposal of Landfill Gas Not Used by Purchaser.  Unless otherwise permitted
hereunder or required by any applicable law, no Landfill Gas purchased or
accepted by Purchaser hereunder, or any component or characteristic of such
Landfill Gas, shall be returned to Seller or Seller’s Site without prior written
consent of Seller.  Seller shall, at its sole cost and expense, dispose of any
Landfill Gas not required to be purchased and/or accepted by Purchaser under
this Agreement in full compliance with all applicable laws, regulations and
permit conditions, including without limitation Environmental Laws.  All
Landfill Gas purchased or accepted by Purchaser hereunder, or any component or
characteristic of such Landfill Gas, that is not processed or otherwise sold by
Purchaser shall be disposed of by Purchaser, at its sole cost and expense, in
full compliance with all applicable laws, regulations and permit conditions,
including without limitation Environmental Laws.  In addition to the foregoing,
Seller hereby agrees to accept redelivery of Landfill Gas from Purchaser under
the condition that Purchaser is required to purge its Purchaser’s Facilities of
Landfill Gas due to: 1) start-up operations, 2) to perform maintenance, and/or
3) to recycle Landfill Gas that is not Qualifying Landfill Gas.

 
ARTICLE 8

 
MEASUREMENT
 
8.1
Metering Equipment.  Purchaser shall, at no cost to Seller, install, operate and
maintain in accurate working order, metering devices, mutually acceptable to the
Parties for the measurement of flow and quality (including Btu per cubic
foot) at the Delivery Point.  The metering devices at the Delivery Point shall
measure the flow and quality of Landfill Gas delivered to Purchaser.  Seller
shall have access to the metering and measurement equipment at reasonable times
upon prior notice, and Purchaser may have its representative present.

 
8.2
Meter Tests.  Purchaser shall, at its expense, keep the measurement and metering
equipment specified in Article 8.1 accurate and in good repair and calibration,
making such periodic tests, as Purchaser deems necessary, but at least twice
each year.  Purchaser shall give Seller reasonable advance notice of any such
test so Seller may have its representative(s) present.  Seller may request
additional special tests and calibration of the metering and measurement
equipment two (2) times each year.  The expense of such special tests shall be
borne by Seller if the equipment is found to be inaccurate by less than three
percent (3%).  If, upon any test, the equipment is found to be inaccurate by
three percent (3%) or more, the cost of special test shall be borne by Purchaser
and meter readings and invoices shall be corrected for a period extending back
to the immediately preceding test or special test and calibration.

 
21

--------------------------------------------------------------------------------


 
(a)
Meter Out of Service.  If, for any reason, the metering or measurement equipment
at the Delivery Point is out of service such that the amount of Landfill Gas
delivered and the BTU value cannot be ascertained, Purchaser will notify Seller
within twenty four (24) hours.  During the period when the metering or
measurement equipment is out of service, the Parties shall utilize the metering
and measurement records from similar periods within the immediately preceding
thirty (30) days.



ARTICLE 9

 
PRICE, BILLING AND PAYMENT
 
9.1
Project Development Payment.  To induce Seller to enter into this Agreement, no
later than the earlier of December 31, 2008, or thirty days after execution of
this Agreement (or the first business day thereafter, if the thirtieth day falls
on a Saturday, Sunday, or a legal holiday) (the “Payment Date”), Purchaser shall
pay to Seller a nonrefundable payment (except as provided in Article 2.8) in the
amount of two million seven hundred fifty thousand dollars ($2,750,000) (the
“Project Development Payment”) in immediately available funds.  If for any
reason the Project Development Payment has not been wired to Seller’s account
with confirmation no later than noon MST on the Payment Date, Seller, at its
option, may terminate this Agreement without liability or obligation to
Purchaser (other than the return of the Project Development Payment if it is
later received).

 
9.2
Compensation.  During the term of this Agreement, Purchaser shall pay Seller for
Landfill Gas received at the Delivery Point a royalty of *****.  In addition to
the foregoing compensation, certain Environmental Attributes will be shared in
the manner described in Article 9.5, and Purchaser shall be responsible for
payments to Seller for the well field technician as described in Article 4.3(b).

 
9.3
Calculation of Amounts Due.  On or before the fifteenth (15th) day after each
Accounting Period, Purchaser shall invoice its Gas Buyer(s) for Landfill Gas
delivered and sold during such Accounting Period.  Within thirty (30) days
receipt of payment from Gas Buyer(s), Purchaser shall remit to Seller a
statement disclosing all information necessary to determine the amount due to
Seller.  Each such statement shall be accompanied by a payment by Purchaser of
any undisputed amounts due to Seller with respect to such Accounting
Period.  Purchaser agrees to exercise commercially reasonable efforts to collect
all amounts due from Gas Buyer(s) in a timely manner.

 
9.4
Payment Terms.  Purchaser shall pay to Seller, at the address for payments set
forth below, in immediately available funds the amount due Seller.  Purchaser
shall pay Seller in the manner and at the time set forth in this Article 9.  To
the extent any undisputed payment is not made on or before the payment due date,
or if any payment is determined to be due as the result of an audit described in
Article 9.6, such late payment shall accrue interest at the rate of prime rate
as published in the Wall Street Journal from time to time plus two percent (2%)
from the date that such payment was due.

 
***** Certain information on this page has been omitted from this filing and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to the omitted information.
 
22

--------------------------------------------------------------------------------


 
Payments shall be to:
 
Attn: General Manager
   
Allied Waste Systems
   
323 Marble Mill Road
   
Marietta, Georgia 30060
     
and copy to:
 
Attn:  Senior Director of Renewable Energy Development
   
Allied Waste Industries
   
18500 North Allied Way
   
Phoenix, Arizona 85054



9.5
Sharing of Certain Environmental Attributes; Reimbursement of Certain Other
Payments.  Except as otherwise provided in Articles 3.1 and 3.3 or elsewhere
herein, Purchaser and Seller will share equally any Environmental Attributes
secured in association with (i) the sale or processing of Landfill Gas to
Purchaser, and (ii) Purchaser’s operations at or relating to Purchaser’s Site or
the Purchaser’s Facilities.  In addition, if Seller, in Seller’s sole
discretion, pays any amount required to be paid by Purchaser directly pursuant
to this Agreement, Purchaser shall reimburse Seller for such payment within ten
(10) days after Seller notifies Purchaser and provides proof of such
payment.  Seller agrees to give Purchaser advance notice of its intent to make
any such payments.  If Purchaser does not reimburse Seller for such payments
during the ten (10) day period, interest shall begin to accrue on the unpaid
amounts at an annual rate equal to two percent (2%) plus the prime rate of
interest as published in the Wall Street Journal from time to time.

 
9.6
Liability for Taxes.  Seller shall pay or cause to be paid all taxes and
assessments imposed on Seller with respect to the sale of Landfill Gas and the
ownership and operation of Seller’s Facilities.  Purchaser shall pay or cause to
be paid all taxes and assessments imposed upon Purchaser with respect to the
purchase, processing, transmission and/or sale of Landfill Gas and the ownership
and operation of the Purchaser’s Facilities.  In addition, Purchaser shall
reimburse Seller in the event the value of the Purchaser’s Facilities or any
other equipment of Purchaser, or any part thereof, is assessed against any
property of Seller.  Except as provided in the preceding sentence, neither Party
shall be responsible or liable for any taxes nor any other statutory charges
levied or assessed against any of the facilities of the other Party used for the
purpose of carrying out the provisions of this Agreement.  Each Party shall be
responsible for securing its own sales tax exemptions, if applicable.

 
23

--------------------------------------------------------------------------------


 
9.7
Records.  Purchaser shall maintain books, records, documents, accounts and other
evidence of (i) Landfill Gas flow and quality, and (ii) amounts due to Seller
under this Agreement in accordance with generally accepted accounting principles
and practices consistently applied.  Seller or its designee, during Purchaser’s
normal business hours and upon five (5) days prior written notice, shall have
access to Purchaser’s books, records, documents, accounts and other evidences,
including, without limitation, applicable Gas Purchase Contracts, pertaining to
amounts due to Seller hereunder, and Landfill Gas flow and quality, for the
purpose of inspection, auditing and copying.  With regard to the foregoing
inspection, auditing, and copying rights, Purchaser agrees to exercise any
similar rights that it may have under any Gas Purchase Contract on behalf or for
the benefit of Seller upon Seller’s reasonable request.  Purchaser shall
preserve and shall make such books, records, documents, accounts and other
evidences available to Seller or its designee at no charge for a minimum period
of five (5) years following the month of the relevant delivery of Landfill Gas
under this Agreement.  Purchaser shall have the right, during Seller’s normal
business hours, to inspect, audit and copy Seller’s books, records documents and
accounts and other evidence pertaining directly to this Agreement.  The review
by either Party of the books and records of the other Party shall be subject to
the confidentiality obligations set forth in Article 13.12.

 
9.8
Electricity.  Purchaser shall pay for or reimburse Seller for electricity used
by Seller’s blowers to deliver Landfill Gas to the Delivery Point, but not for
the electricity used to deliver non-Qualifying Landfill Gas to Seller’s
Flare.  The Parties shall mutually agree on an equitable method to allocate
electricity usage between Seller’s blower and Seller’s Flare (i.e., separate
meters).

 
ARTICLE 10

 
INDEMNITY
 
10.1
Seller’s Indemnity.  Seller agrees to defend, indemnify and hold harmless
Purchaser (including its officers, directors, members, employees, agents,
representatives, contractors and subcontractors) from and against any and all
liabilities (including third party liabilities), claims, injuries (including
death resulting therefrom), property damage, fine, penalty or assessment by any
public agency (insofar as not prohibited by law), cost or expense (including
cost of defense, settlement and reasonable attorney’s fees), which (i) are
directly or indirectly caused by any wrongful act or omission of Seller and/or
its officers, directors, employees, agents, representatives, contractors or
subcontractors associated with, or arising from Seller’s performance or
nonperformance of its obligations under this Agreement or any other agreement
between the parties, (ii) any wrongful act or omission of Seller, its officers,
directors, employees, agents, representatives, contractors or subcontractors
associated with, or arising from the ownership or operation of Seller’s
Facilities and Seller’s Site, (iii) any breach of any applicable governmental
laws, regulations or ordinances, and (iv) any and all Environmental Claims (as
hereinafter defined) brought against Purchaser located at or otherwise relating
to Seller’s Site or Seller’s business, or Purchaser’s Site or Purchaser’s
business, to the extent arising out of circumstances that (a) exist at the
Effective Date, or (b) which come into existence thereafter otherwise than as a
result of the matters described in Article 10.2 below, or (c) are caused by or
result from a breach of this Agreement by Seller or the negligence or willful
misconduct of Seller.  As used herein “Environmental Claims” means all claims,
demands, suits, causes of action or injuries to persons or property damage
arising out of a violation of Environmental Laws.

 
24

--------------------------------------------------------------------------------


 
10.2
Purchaser’s Indemnity.  Purchaser agrees to defend, indemnify and hold harmless
Seller (including its officers, directors, members, employees, agents,
representatives, contractors, subcontractors, successors and assigns), from and
against any and all liabilities (including third party liabilities), claims,
injuries (including death resulting therefrom), property damage, fine, penalty
or assessment by any public agency (insofar as not prohibited by law), cost or
expense (including costs of defense, settlement and reasonable attorneys’ fees),
which (i) are directly or indirectly caused solely by any wrongful act or
omission of Purchaser and/or its officers, directors, employees, agents,
representatives, contractors or subcontractors associated with, or arising from
Purchaser’s performance or nonperformance of its obligations under this
Agreement or any other agreement between the parties, (ii) any wrongful act or
omission of Purchaser, its officers, directors, employees, agents,
representatives, contractors or subcontractors associated with, or arising from
Purchaser’s business operations, (iii) any breach of any applicable governmental
laws, regulations or ordinances, and (iv) any and all Environmental Claims
brought against Seller located at or otherwise relating to Seller’s Site or
Seller’s business, or Purchaser’s Site or Purchaser’s business, to the extent
arising out of the operation of Purchaser’s Facilities or which otherwise come
into existence as (or arises out of) circumstances caused by a result of a
breach of this Agreement by Purchaser or the negligence or willful misconduct of
Purchaser.

 
10.3
Comparative Fault.  The Parties agree that principles of comparative fault shall
govern this indemnity obligation.

 
10.4
Limitation of Damages.  Notwithstanding anything herein to the contrary, neither
Party shall have any liability to the other for incidental, indirect, punitive,
or consequential damages.

 
ARTICLE 11
 
WARRANTIES AND REPRESENTATIONS
 
11.1
Purchaser.  Purchaser represents and warrants to Seller as follows:

 
 
(a)
Purchaser is a limited liability company duly organized and validly existing
under the laws of the State of Georgia, with full legal right, power and
authority to enter into and to fully and timely perform its obligations
hereunder.

 
 
(b)
Purchaser has duly authorized, executed and delivered this Agreement, and this
Agreement constitutes a legal, valid and binding obligation, enforceable against
Purchaser in accordance with its terms.

 
 
(c)
Other than as previously disclosed in writing by Purchaser to Seller, Purchaser
has no knowledge of any action, suit or proceeding, at law or in equity, before
or by any court or Governmental Authority, pending or threatened against
Purchaser, in which an unfavorable decision, ruling or finding would materially
adversely affect the performance by Purchaser of its obligations hereunder or
the other transactions contemplated hereby, or that, in any way, would
materially adversely affect the validity or enforceability of this Agreement.


 
25

--------------------------------------------------------------------------------

 

 
(d)
Neither the execution or delivery by Purchaser of this Agreement, nor the
performance by it of its obligations in connection with the transactions
contemplated hereby or the fulfillment of the terms and conditions hereof
conflicts with, violates or results in a breach of any constitution, law or
governmental regulation applicable to it, or materially conflicts with, violates
or results in a breach of any term or condition of any order, judgment, or
decree or any agreement of instrument to which Purchaser is a party or by which
Purchaser or any of its properties or assets are bound, or constitutes a default
thereunder.

 


 
(e)
No approval, authorization, order, consent, declaration, registration or filing
with any federal, state or local governmental authority or referendum of voters
is required for the valid execution and delivery of this Agreement by Purchaser,
except such as have been disclosed to Seller and have been duly obtained or
made.



11.2
Seller.  Seller represents and warrants to Purchaser as follows:

 
 
(a)
Seller is limited liability company duly organized and validly existing under
the laws of the State of Delaware, with full legal right, power and authority to
enter into and to fully and timely perform its obligations hereunder.

 
 
(b)
Seller has duly authorized, executed and delivered this Agreement, and this
Agreement constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.

 
 
(c)
Other than as previously disclosed in writing by Seller to Purchaser, Seller has
no knowledge of any action, suit or proceeding, at law or in equity, before or
by any court or Governmental Authority, pending or threatened against Seller, in
which an unfavorable decision, ruling or finding would materially adversely
affect the performance by Seller of its obligations hereunder or the other
transactions contemplated hereby, or that, in any way, would materially
adversely affect the validity or enforceability of this Agreement.

 
 
(d)
No approval, authorization, order, consent, declaration, registration or filing
with any federal, state or local governmental authority or referendum of voters
is required for the valid execution and delivery of this Agreement by Seller,
except such as have been disclosed to Purchaser and have been duly obtained or
made.

 
 
26

--------------------------------------------------------------------------------

 
 
 
(e)
Neither the execution or delivery by Seller of this Agreement, nor the
performance by it of its obligations in connection with the transactions
contemplated hereby or the fulfillment of the terms and conditions hereof
conflicts with, violates or results in a breach of any constitution, law or
governmental regulation applicable to it, or materially conflicts with, violates
or results in a breach of any term or condition of any order, judgment, or
decree or any agreement of instrument to which Seller is a party or by which
Seller or any of its properties or assets are bound, or constitutes a default
thereunder.


 
(f)
No approval, authorization, order, consent, declaration, registration, agreement
or filing with DeKalb County, a political subdivision of the State of Georgia,
is required for the valid execution and delivery of this Agreement by Seller.

 
 
(g)
Seller has good and marketable title to the Landfill Gas, free and clear of all
security interests, liens, claims or encumbrances of any nature or kind
whatsoever in favor of any third party, including, but not limited to any
Governmental Authority.

 
ARTICLE 12

 
INSURANCE
 
12.1
Purchaser’s Insurance Requirements.  During the term of this Agreement,
Purchaser shall maintain the following minimum insurance coverages, either by
one or more policies, including in combination with an excess liability policy:

 
Workers’ Compensation:
 
Coverage A
Statutory
Coverage B – Employer’s Liability
$2,000,000 each accident/$2,000,000 aggregate
 
$2,000,000 each employee by disease
 
$2,000,000 policy limit by disease
   
Automobile Liability:
 
Bodily Injury/Property Damage
$3,000,000 per accident/$3,000,000 aggregate
Combined – Single Limit
Coverage is to apply to all owned, non-owned, hired and leased vehicles
(including trailers)
   
Commercial General Liability:
 
Bodily Injury/Property Damage
$5,000,000 each occurrence
Combined – Single Limit
$10,000,000 general and complete operations aggregate
   
Pollution Legal Liability
 
Limits
$1,000,000 per incident/$1,000,000 aggregate



12.2
Seller’s Insurance Requirements.  During the term of this Agreement, Seller
shall maintain the following minimum insurance coverages, either by one or more
policies, including in combination with an excess liability policy:


 
27

--------------------------------------------------------------------------------

 


Workers’ Compensation:
 
Coverage A
Statutory
Coverage B – Employer’s Liability
$2,000,000 each accident/$2,000,000 aggregate
 
$2,000,000 each employee by disease
 
$2,000,000 policy limit by disease
   
Automobile Liability:
 
Bodily Injury/Property Damage
$3,000,000 per accident
Combined – Single Limit
Coverage is to apply to all owned, non-owned, hired and leased vehicles
(including trailers)
   
Commercial General Liability:
 
Bodily Injury/Property Damage
$5,000,000 each occurrence
Combined – Single Limit
$10,000,000 general and complete operations  aggregates
   
Pollution Legal Liability
 
Limits
$1,000,000 per incident



12.3
General Provisions.  All deductibles in the above-described insurance policies
shall be at the respective Party’s sole risk.  Each Party agrees to provide the
other Party with immediate notification of the receipt of any notice of
cancellation or intended cancellation of any of its required insurance.  The
insurance carriers providing the coverage required by this Article shall be
rated at least A- VIII by A.M. Best.  All such insurance shall be written as
primary, noncontributing (except for claims arising out of sole
negligence).  With the exception of the workers’ compensation policy, each
Party’s insurance coverage, as required herein, will show the other Party as an
additional insured as its interests may appear, and shall include a waiver of
subrogation provision in favor of the other Party.

 
To the extent that a party employs, utilizes or contracts with subcontractors
and/or independent contractors to perform services relating to this Agreement,
the party shall require such subcontractors and/or independent contractors to
comply with the same insurance requirements as set forth in this Article.


On the sixth (6th) anniversary of the Commercial Operations Date and every five
(5) years thereafter during the Term, the Parties shall review the foregoing
insurance coverage requirements and, to the extent commercially available to
them, shall increase same to bear the same relation to landfill gas-to-energy
industry standards applicable to similarly sized plants in similar locations as
they bear on the date of this Agreement.  The foregoing shall not limit the
obligation of Purchaser to maintain the initial types and amounts of insurance
required hereunder.

 
28

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the existence of the above insurance or coverages
shall not limit the liability of the Parties under this Agreement.


12.4
Certificates of Insurance.  Each Party hereto shall provide to the other Party
certificates of insurance each year during the term of this Agreement to
evidence that the required insurance coverage is in effect at all times during
the term hereof.

 
ARTICLE 13

 
MISCELLANEOUS
 
13.1
Assignment.  This Agreement may not be assigned by either party without the
prior written approval of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided that (i) Seller may
assign all of its rights, duties and obligations hereunder to a third party
purchaser of Seller’s Site, Seller or substantially all of the assets of Seller
without the written consent of Purchaser (provided that in any event such
purchaser agrees in a writing in form and substance reasonably satisfactory to
Purchaser to assume all of Seller’s duties and obligations hereunder), and (ii)
upon thirty (30) days written notice to Seller, Purchaser may, without the
written consent of Seller, assign all of its rights, duties and obligations
hereunder to (a) an Affiliate of Purchaser, subject to the continuing obligation
of Purchaser hereunder; or (b) on or following the Commercial Operations Date, a
third-party purchaser of Purchaser or of substantially all of the assets of
Purchaser, which shall include, without limitation, Purchaser’s facilities and
operations at Live Oak if such facilities and operations are then owned by
Purchaser (provided that such purchaser agrees in a writing in form and
substance reasonably satisfactory to Seller to assume all of Purchaser’s duties
and obligations hereunder).  Further, both Seller and Purchaser shall each have
the right to assign this Agreement without the written consent of the other
Party hereto as a collateral assignment to any lender to Seller or Purchaser, as
applicable, or any of its Affiliates; provided that the form of collateral
assignment shall be subject to the prior review and approval of the
non-assigning party, such approval not to be unreasonably withheld, conditioned,
or delayed.  Notwithstanding anything herein to the contrary, and in no way
limiting the foregoing, Purchaser acknowledges and agrees that Seller's refusal
to consent to a proposed assignment shall not be deemed unreasonable if, among
other things, (i)  Purchaser has not purchased Landfill Gas from Seller in
accordance with this Agreement for a period of twelve (12) consecutive months
after the Commercial Operations Date, (ii) Seller (or any of its Affiliates) has
a significant or material history of litigation or disputes involving the
proposed assignee or any of its Affiliates, or (iii) the assignee is unwilling
to assume all of Purchaser’s duties and obligations hereunder in a writing
addressed to Seller.  All covenants, terms, conditions, and provisions of this
Agreement shall be binding upon the Parties hereto and shall extend to and be
binding upon the successors and permitted assigns of the Parties hereto.

 
13.2
Notices.  All notices, requests, demands, statements and or payment provided for
herein shall be in writing and sent to the Parties hereto at the following
addresses:


 
29

--------------------------------------------------------------------------------

 
 
Seller:
Attn: General Manager
 
Allied Waste Systems
 
323 Marble Mill Road
 
Marietta, Georgia 30060
   
With copy to:
Attn:  Senior Director of Renewable Energy Development
 
c/o Allied Waste Industries, Inc.
 
18500 North Allied Way
 
Phoenix, Arizona 85054
   
and copy to:
Attn:  Barry Shelley
 
c/o Fennemore Craig
 
3003 North Central Avenue, Suite 2600
 
Phoenix, Arizona 85012
   
Purchaser:
Attn:  Mike Ellis
 
President
 
GES Live Oak – Hickory Ridge, LLC
 
Suite 250, Tower Place 200
 
3348 Peachtree Road, NE
 
Atlanta, Georgia 30326



Such notices, etc. shall be deemed to have been given and received when
personally delivered or upon receipt as evidence by a U.S. Postal Service
Receipt for Certified or Registered Mail.  Either Party may change the address
to which communications or payments are to be made by written notice to the
other Party as set forth above.


13.3
Publicity and Corporate Identity.  The Parties shall not use the name, trade
name, trademarks, service marks owned by the other Party, or logos of the other
Party in any publicity releases, news releases, annual reports, product
packaging, signage, stationary, print literature, advertising, or websites
without securing the prior written approval of the other Party.  The Parties
shall not, without prior written consent of the other Party, represent, directly
or indirectly, that any product or service offered by the Party has been
approved or endorsed by the other Party.

 
13.4
Entire Agreement.  This Agreement is intended by the Parties as the expression
of their agreement with respect to such subject matter, both written and oral,
and supersedes all previous agreements.  This Agreement may be modified only by
a written amendment executed by both Parties.

 
13.5
Fees.  Except as otherwise provided herein, the Parties shall pay their own
expenses including attorney’s fees, incident to the preparation and performance
of this Agreement, whether or not the transactions contemplated herein are
consummated.


 
30

--------------------------------------------------------------------------------

 

13.6
Governing Law; Venue; Jurisdiction; Attorneys’ Fees.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Georgia, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Georgia or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Georgia.  Notwithstanding the foregoing, any legal action arising under or in
connection with this Agreement or any other instrument, document or agreement
executed or delivered in connection with this Agreement, or in any way connected
with or related or incidental to the dealings of the Parties with respect to
this Agreement or such other instrument, document or agreement or the
transactions contemplated herein (“Dispute”) shall be brought exclusively in the
state or federal courts located in Fulton County, Georgia.  By execution and
delivery of this Agreement, with respect to Disputes each of the Parties
knowingly, voluntarily and irrevocably:  (a) consents, for itself and in respect
of its property, to the exclusive jurisdiction of these courts; (b) waives any
immunity or objection, including any objection to personal jurisdiction or the
laying of venue or based on the grounds of forum non conveniens, which it may
have from or to the bringing of the Dispute in such jurisdiction; (c) waives any
personal service of any summons, complaint or other process that may be made by
any other means permitted by the State of Georgia; (d) waives any right to trial
by jury; (e) agrees that any such Dispute shall be decided by court trial
without a jury; and (f) agrees that any Party to this Agreement may file an
original counterpart or a copy of this Article with any court as written
evidence of the consents, waivers and agreements of the Parties set forth in
this Article.  Should any litigation be commenced under this Agreement, the
successful Party in such litigation shall be entitled to recover, in addition to
such other relief as the court may award, its reasonable attorneys’ fees, expert
witness fees, litigation related expenses, and court or other costs incurred in
such litigation or proceeding.

 
13.7
Force Majeure.  No liability shall result to either Party from delay in
performance or from nonperformance caused by acts of God, strikes, lockouts or
other industrial labor disturbances, acts of the public enemy, wars, blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
storms, hurricanes, floods, high-water washouts, civil disturbances, explosions,
freezing of wells or lines of pipe, partial or entire failure of wells or supply
of Landfill Gas caused directly or indirectly by any of the foregoing
occurrences, enactment of statutes, laws, or regulations, acts of governmental
bodies and any other cause or causes, whether of the kind herein enumerated or
otherwise, not reasonably within the control of the Party affected (each a
“Force Majeure”); provided that inability to make payments that does not result
from any of the foregoing shall not be considered an event of Force
Majeure.  The affected Party shall promptly notify the other Party, in writing,
of the Force Majeure, its extent and probable duration thereof, and shall be
diligent in attempting to remove the cause(s) thereof.

 
13.8
Contractor.  It is understood that the employees, subcontractors, methods,
equipment, and facilities of the Parties shall at all times be under their
respective exclusive direction and control.  Purchaser’s relationship to Seller
shall be that of an independent contractor.  Nothing in this Agreement shall be
construed to constitute Seller or Purchaser, or any of its or their employees or
subcontractors, as an agent, associate, joint venturer or partner of the other
Party.


 
31

--------------------------------------------------------------------------------

 

13.9
Headings; Severability.  The headings appearing in this Agreement are intended
for convenience and reference only, and are not to be considered in construing
this Agreement.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.

 
13.10
No Waiver.  No delay or omission to exercise any right or power shall be
construed to be a waiver of any default or acquiescence therein or a waiver of
any right or power, and every such right and power may be exercised from time to
time and as often as may be deemed expedient.  Either Party’s acceptance of any
performance due hereunder that does not comply strictly with the terms hereof
shall not be deemed to be waiver of any right of such Party to strict
performance by the other Party.  Acceptance of past due amounts or partial
payments shall not constitute a waiver of full and timely payment of any sums
due hereunder.

 
13.11
Interpretation.  The terms and provisions are not to be construed more liberally
in favor of, nor more strictly against, either Party.  To the extent the mutual
covenants of the Parties under this Agreement create obligations that extend
beyond the termination or expiration of this Agreement, the applicable
provisions of this Agreement shall be deemed to survive such termination or
expiration for the limited purpose of enforcing such covenants and obligations
in accordance with the terms of this Agreement.

 
13.12
Confidential Information.  Either Party may designate any data, information,
reports, or documents provided to the other as “Confidential
Information.”  Except as required by law, neither Party shall, without the prior
written consent of the other Party, disclose any Confidential Information
obtained from the other Party to any third Parties other than to any lender and
prospective lender, consultants, or to employees who have agreed to keep such
information confidential as contemplated by this Agreement and who need the
information to assist either Party with the rights and obligations contemplated
herein.  Confidential Information shall not include information that is: (i) or
becomes generally known or available by publication, commercial use or otherwise
through no breach of this Agreement by the receiving Party; (ii) known by the
receiving Party before receipt of the Confidential Information from the
originating Party; (iii) independently developed by the receiving Party or its
directors, officers, employees, agents, legal counsel or consultants without
reference to the originating Party’s Confidential Information; (iv) lawfully
obtained from a third party who has the right to make such disclosure; or (v)
deliberately released for publication by the originating Party in writing.

 
13.13
Third Party Beneficiaries.  This Agreement is intended to be solely for the
benefit of the Parties hereto and their successors and permitted assignees and
is not intended to and shall not confer any rights or benefits on any other
third party not a signatory hereto, except as explicitly provided with respect
to any lender.


 
32

--------------------------------------------------------------------------------

 

13.14
Recitals and Exhibits.  All recitals set forth in, and exhibits attached to,
this Agreement are incorporated herein by this reference.

 
[Signatures are on the following page.]

 
33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused the execution of this
Agreement by the officers whose names appear below as of the date first written
above:


Purchaser
 
Seller
     
GES Live Oak – Hickory Ridge, LLC,
 
BFI Waste Systems of North America, LLC,
a Georgia limited liability company
 
a Delaware limited liability company
       
By:
/s/ David R. Ames
 
By:
/s/ Theodore Neura
                 
Print Name:  David R. Ames
 
Print Name:  Theodore Neura
     
Title:  CEO
 
Title:  Senior Director, Renewable Energy
   
   Development
     
Date: November 14, 2008
 
Date: November 14, 2008


 

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF SITE LEASE AGREEMENT


SITE LEASE AGREEMENT


between


BFI WASTE SYSTEMS OF NORTH AMERICA, LLC


and


GES LIVE OAK – HICKORY RIDGE, LLC


Dated as of                                       , 20      

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

   
PAGE
SECTION 1.
PROPERTY DESCRIPTION
 1
SECTION 2.
TERM
 1
SECTION 3.
WARRANTY OF TITLE AND QUIET ENJOYMENT
 1
SECTION 4.
RENT
1
SECTION 5.
USE, IMPROVEMENTS AND EQUIPMENT
 2
SECTION 6.
TAXES AND ASSESSMENTS
 5
SECTION 7.
DESTRUCTION OF BUILDINGS
  5
SECTION 8.
WASTE PRODUCTS AND PERMITS
  6
SECTION 9.
CONDEMNATION
    6
SECTION 10.
DEFAULT
  6
SECTION 11.
PROHIBITION AGAINST LESSEE CREATING LIENS AGAINST PREMISES
  7
SECTION 12.
INSURANCE
  7
SECTION 13.
INDEMNITY
  7
SECTION 14.
WAIVERS
  7
SECTION 15.
NOTICES
  8
SECTION 16.
WARRANTY
  8
SECTION 17.
EASEMENTS
  9
SECTION 18.
ENTIRE AGREEMENT
  9
SECTION 19.
GOVERNING LAW; VENUE; JURISDICTION; ATTORNEY’S FEES
10
     
SECTION 20.
ASSIGNMENT
10
SECTION 21.
BINDING EFFECT
10
SECTION 22.
BROKERAGE
10
SECTION 23.
HEADINGS AND TITLES
10
SECTION 24.
SEVERABILITY
11
SECTION 25.
NO PARTNERSHIP
11
SECTION 26.
CONFLICTS WITH PURCHASE AGREEMENT
11
ATTACHMENT A  
PREMISES DESCRIPTION
 
ATTACHMENT B
DELIVERY POINT
 


 

--------------------------------------------------------------------------------

 


SITE LEASE AGREEMENT


THIS SITE LEASE AGREEMENT (this “Lease”) is entered into this ____ day of
____________________, 20__, between BFI Waste Systems of North America, LLC, a
Delaware limited liability company, with principal offices at 18500 North Allied
Way, Phoenix, Arizona  85054 (“Lessor”), and GES Live Oak – Hickory Ridge, LLC,
a Georgia limited liability company, with principal offices at Suite 250, Tower
Place 200, 3348 Peachtree Road, NE, Atlanta, Georgia 30326 (“Lessee”), pursuant
to the terms and conditions of a Landfill Gas Sale and Purchase Agreement dated
November 14, 2008 between Lessor and Lessee (the “Purchase Agreement”), the
terms of which are hereby incorporated herein.  Capitalized terms not otherwise
defined herein shall have the meaning given those terms in the Purchase
Agreement.


TERMS AND CONDITIONS


1.           PROPERTY DESCRIPTION.  In consideration of the rents and covenants
herein stipulated to be paid and performed by Lessee, and Lessee’s execution of
the Purchase Agreement, Lessor does hereby grant, demise and lease unto Lessee,
the premises described in Attachment A attached hereto and hereby incorporated
herein (referred to herein as the “Premises and referred to in the Purchase
Agreement as “Purchaser’s Site””), for the sole purpose of constructing, owning
and operating  Purchaser’s Facilities (referred to herein as “Lessee’s
Facilities”).  The Premises are located on and/or adjacent to the Hickory Ridge
Landfill, owned and operated by Lessor at 3330 Moreland Avenue, Conley, Georgia
30288 (the “Landfill”).  The Premises are leased to Lessee in “as-is, where-is”
condition, and, subject to the terms and conditions of the Purchase Agreement,
Lessor shall have no obligation to make any improvements to the Premises before
or during the term of this Lease.


2.           TERM.  The term of this Lease shall commence on the date first set
forth above and, except as may be set forth herein, shall continue in effect for
so long as the Purchase Agreement remains in effect, and this Lease shall
terminate upon the expiration or termination of the Purchase Agreement, as set
forth therein, and shall be renewed or extended to the same extent that the
Purchase Agreement is renewed or extended.


3.           WARRANTY OF TITLE AND QUIET ENJOYMENT.  Lessor warrants that Lessor
[owns fee simple title to/leases] the Premises, and that Lessor has all right
and authority to make and perform this Lease.  Lessor covenants that Lessee, so
long as Lessee observes and keeps the covenants of this Lease on its part to be
kept, and so long as the Purchase Agreement is in effect, shall lawfully,
peaceably and exclusively hold, occupy and enjoy the Premises during the term
hereof.


RENT.  Lessor acknowledges payment in advance of rent for the term of this
Lease, including any extensions thereof, in the sum of One Dollar ($1.00).

 

--------------------------------------------------------------------------------

 


5. 
USE, IMPROVEMENTS AND EQUIPMENT.



(a)           Lessor and Lessee have entered into the Purchase Agreement,
whereby Lessor has agreed to sell and Lessee has agreed to purchase Qualifying
Landfill Gas.  Pursuant to the Purchase Agreement and this Lease, Lessee shall,
at its sole cost construct, own and operate on the Premises Lessee’s
Facilities.  The Premises may be used by Lessee solely for those purposes
consistent with the Purchase Agreement.  Lessee shall have the right to enter
and occupy the Premises to fulfill its rights and obligations under the Purchase
Agreement and for all purposes necessary and convenient to the construction,
operation and use of Lessee’s Facilities.  Lessee has the right at its sole cost
to construct, install, maintain and operate on the Premises Lessee’s Facilities,
subject to the provisions of Article 5(b), and Lessor’s rights under the
Purchase Agreement.  In connection therewith, and in accordance with the
Purchase Agreement, Lessee has the right, at its sole cost, to do all work
necessary to prepare, maintain and alter the Premises for Lessee’s business
operations, and provide Lessor with ten (10) business days advance notice of any
construction including names of contractors and subcontractors involved in such
construction. Title to Lessee’s Facilities shall be held by Lessee.  Lessee
shall remove all of Lessee’s Facilities and restore the Premises to
substantially its condition on the date hereof at its sole expense in accordance
with the terms and conditions of the Purchase Agreement.


(b)           In no way limiting the foregoing, at least thirty (30) days prior
to the commencement of construction or installation of any Lessee’s Facilities,
Lessee shall provide Lessor with a Facilities Package (as defined below).  The
delivery of the Facilities Package shall not obligate Lessor to take any action
or responsibility with respect to, nor shall such delivery, or Lessor’s review
or failure to review the Facilities Package, relieve Lessee of any of its
obligations regarding, the design, installation, construction, operation or
maintenance of Lessee’s Facilities.  Lessor, in its sole discretion, may, but
shall not be obligated to, comment on the Facilities Package, and require Lessee
to make any changes reasonably necessary to comply with the terms and conditions
of this Lease and any applicable law or to comply with reasonable requests of
Lessor to conform with standards of safety or aesthetics adopted by Lessor.  If
Lessor has not commented on the Facilities Package within thirty (30) days after
receipt thereof, Lessor shall be deemed irrevocably to have no comments on the
Facilities Package.  In no way limiting the foregoing, Lessee shall be solely
responsible to ensure that Lessee’s Facilities do not present any undue risk of
an explosion or other hazard at the Premises or surrounding property; comply
with all applicable laws relating to the Premises and Lessee’s Facilities
including, but not limited to, all Environmental Laws and applicable permits,
except where the failure to comply would not adversely affect Lessee’s
obligations under this Lease.  For purposes of this Lease, the term “Facilities
Package” means a site plan for Lessee’s Facilities showing the plant layout, the
location and nature of perimeter fencing and landscaping around Lessee’s
Facilities, the location of the switch gear, the location of the gas pipeline
from the Delivery Point (as defined in the Purchase Agreement) to Lessee’s
Facilities, and the location of any interconnection works, and such other
information as may be reasonably requested by Lessor.  The Delivery Point is
further described in Attachment B attached hereto and hereby incorporated
herein.

 
2

--------------------------------------------------------------------------------

 


(c)           At all times during the term of this Lease, Lessee will keep and
maintain, or cause to be kept and maintained, Lessee’s Facilities and all such
improvements, fittings and fixtures as Lessee may erect on the Premises in
reasonable repair and condition having regard to their nature and permitted use,
except for reasonable wear and tear and damage by an event of Force Majeure or
any action on the part of the tenants or owners of any adjacent property.  Upon
the expiration or earlier termination of this Lease, Lessor and Lessee agree
that, provided Lessee is not in default hereunder, Lessee shall have a period of
two hundred seventy (270) days, commencing on the date of expiration or
termination, to remove Lessee’s Facilities from the Premises.  Upon expiration
or earlier termination of this Lease, Lessee shall use commercially reasonable
efforts to restore the Premises to substantially their condition on the date
hereof reasonable wear and tear excepted.  Any part of Lessee’s Facilities that
has not been removed prior to the expiration of the aforesaid two hundred
seventy (270) day period shall, at Lessor’s option, be deemed to have been
abandoned, and title to such items shall, at Lessor’s option, vest in Lessor at
the end of such two hundred seventy (270) days, without any payment or other
consideration given by Lessor.  Alternatively, Lessor may require Lessee to
remove all or any part of the remaining portion of Lessee’s Facilities at
Lessee’s expense and, if Lessee fails to remove such items at Lessor’s request,
Lessor may remove them at Lessee’s expense.


(d)           Lessor and Lessee intend and agree that, subject to the terms and
conditions of this Lease, Lessee’s Facilities shall be and remain the property
of Lessee, and shall at no time become a fixture with respect to the
Premises.  Title to all of Lessee’s Facilities situated or erected on the
Premises, as hereinabove allowed, and any alteration, change or addition
thereto, shall remain solely in Lessee.


(e)           Lessor shall have the right, upon reasonable notice and during
normal business hours, to review and inspect Lessee’s operations on the Premises
from time to time during the term of this Lease.  Such review and approval shall
create no warranties to Lessee and shall be limited to the extent necessary to
satisfy Lessor that, in Lessor’s reasonable business judgment, Lessee’s
Facilities and operations on the Premises:


  (i) comply with the terms of this Lease and the Purchase Agreement;


  (ii) do not affect or interfere with Seller, Seller’s Site or Seller’s
Facilities in a manner inconsistent with the provisions of Article 2.7 of the
Purchase Agreement;


(iii)           do not emit noxious odors or other emissions that violate any
law or regulation, and


(iv)           do not emit noise in violation of any law or regulation.

 
3

--------------------------------------------------------------------------------

 


(f)           Lessor shall be responsible for providing Lessee, its contractors,
invitees and agents suitable road access to the Premises and Lessee’s
Facilities.  Lessor shall also be solely responsible for maintaining the access
road to the Premises and Lessee’s Facilities and otherwise keeping them clear
for such suitable access.


(g)               Lessee shall, if requested by Lessor, construct and maintain a
fence that encloses the perimeter of the Premises of a height, size, material,
color and type subject to the mutual agreement of the parties hereto. Such fence
and the height, size, material, color or type thereof shall not adversely affect
Lessee, Lessee’s Facilities, or Lessee’s operations on the Premises.


(h)               Lessee shall comply with Lessor’s reasonable rules and
requirements applicable to all persons that enter the Landfill as may be noticed
to Lessee in writing by Lessor from time to time, and shall cause its officers,
directors, employees, agents, contractors, and invitees to comply with such
rules and regulations when crossing Lessor’s property for ingress to or egress
to and from the Premises or when on Lessor’s property for other purposes related
to the transactions contemplated in this Lease, and shall cause its officers,
directors, employees, agents, contractors, and invitees to comply with such
rules and regulations.


(i)               Lessee will punctually pay, discharge and satisfy all water,
gas, telephone, electricity and power charges and other like payments
(“Utility Payments”), charged on or in respect of the Premises and if Lessee
defaults in payment of such Utility Payments, Lessor may (but shall not be
required to) pay the same and in addition to Lessor’s other rights, powers and
remedies under this Lease, may recover the same from Lessee.  At any time that
any Utility Payments that Lessee must pay remain unpaid and uncontested later
than thirty (30) days after they becomes delinquent, Lessor may give written
notice to Lessee of its default, specifying the default.  If Lessee continues to
fail to pay any Utility Payments, or to contest them in good faith within ten
(10) days after the written notice, Lessor may pay the items specified in the
notice, and Lessee will, on demand, reimburse Lessor any amount paid or expended
by Lessor for this purpose, plus interest at the rate of prime rate plus two
percent (2%) percent per annum until Lessee has reimbursed Lessor in full.


(i)               Subject to Article 2.7 of the Purchase Agreement, and at no
cost to Lessee (unless Lessee undertakes modifications, repairs or improvements
to Lessor’s Facilities (referred to in the Purchase Agreement as “Seller’s
Facilities”) pursuant to Article 2.6 or 4.6 of the Purchase Agreement or
otherwise), Lessor and Lessee will work together to attempt to minimize such
adverse impacts to the Landfill, Landfill Gas flow and Lessee’s operations
resulting from the primary interests of Lessor, as identified in Article 2.7 of
the Purchase Agreement; provided that (but also subject to the foregoing) in the
case of an Emergency Condition, Lessor may take any action as may be reasonably
necessary to resolve or rectify any such Emergency Condition, in accordance with
good engineering practice and all applicable laws and regulations, without
consulting with or obtaining input from Lessee.  For purposes of this Lease,
“Emergency Condition” means a condition or situation at the Landfill that
presents an imminent or current physical threat or danger to life or health or
presents an imminent or current physical threat to property or the environment,
including, but not limited to, any condition that has or is likely to result in
a material breach of a site permit or a material breach of applicable laws,
rules, regulations or approvals, including, but not limited to, any
Environmental Law.  For purposes of this definition, “material breach” means a
breach that could result in the imposition of any penalties, fines or other
criminal or civil liabilities or obligations or the suspension or revocation of
any permit, license or approval, or could necessitate the taking of immediate
remedial or corrective actions.

 
4

--------------------------------------------------------------------------------

 


(j)           Lessor may curtail, suspend or cease operation of the Landfill as
an active waste disposal facility at any time, in its sole discretion.  Lessor
may take any and all actions reasonably required by, and to the extent necessary
to comply with, any laws, rules, regulations, permits, licenses and other
governmental requirements relating to the Landfill ; provided, however, that
except in the case of an Emergency Condition, Lessor shall give Lessee
reasonable prior notice of any such actions to be taken in contravention of the
other terms of this Lease or any related agreement.


(k)           Lessee shall not, and shall not permit any of its affiliates,
agents or representatives to, store, use, release, discharge, or deposit on any
portion of the Premises any hazardous substances except in accordance with
Lessor’s rules and regulations pertaining to the Landfill communicated to Lessee
in advance, and any applicable laws.


(l)           Lessee shall not allow any condition to exist on the Leased
Premises that constitutes a public or private nuisance.  Lessor shall not allow
any condition within its control to exist on the Premises that constitutes a
public or private nuisance.


6.             TAXES AND ASSESSMENTS.  Lessor will promptly pay all taxes and
assessments against the Premises as and when they become due, except that Lessee
shall reimburse Lessor for any increase in real estate taxes and assessments,
and for any other taxes or assessments paid by Lessor that are attributable to
the presence of Lessee’s Facilities on the Premises or to Lessee’s occupying use
of the Premises.  Lessor and Lessee agree that they will cooperate, at Lessee’s
sole cost, to request that the Premises and Lessee’s Facilities be separately
assessed.  In the event such Improvements are not separately assessed, Lessee
shall reimburse Lessor for the amount of the increase in taxes and assessments
reasonably allocable to Lessee’s Facilities as is mutually agreed upon by Lessor
and Lessee.  Within sixty (60) days after receipt of Lessor’s statement setting
out the amount due, Lessee shall have the right but not the obligation, to
contest the validity of any assessment of such taxes or assessments and/or any
relevant authority’s failure to separately assess Lessee’s Facilities, and
Lessor shall reasonably cooperate with and assist Lessee in doing so, at no
out-of-pocket cost to Lessor.


7.             DESTRUCTION OF BUILDINGS.  If Lessee’s Facilities located on the
Premises are partially or totally damaged or destroyed by any cause, Lessee may
elect to terminate this Lease as of the date of the damage or destruction, by
giving notice to Lessor within a commercially reasonable time following the date
of such damage or destruction, in which event Lessee shall comply with the
provisions of Section 5(c).

 
5

--------------------------------------------------------------------------------

 





8.            WASTE PRODUCTS AND PERMITS.  At Lessee’s sole cost, and subject to
the provisions of the Purchase Agreement, Lessee shall deliver condensate
extracted from the Landfill Gas by Lessee to the location at the Landfill
designated in Attachment A.  Lessor shall allow Lessee to install and maintain
on the Premises and the Landfill an above-ground condensate storage tank and a
pipeline to transport condensate to the Delivery Point described in Attachment
B, both at locations mutually approved by the parties hereto.  Lessor shall
obtain all permits, authorizations, licenses and approvals (or modifications of
any of the foregoing) required to be obtained by Lessor with respect to the
activities contemplated herein and in the Purchase Agreement, and shall maintain
such permits and authorizations in effect at all times during the term of this
Lease.  Lessee shall obtain all other permits, authorizations, zoning changes,
consents, licenses and approvals (or modifications of any of the foregoing)
required to be obtained with respect to the activities contemplated herein and
in the Purchase Agreement, and shall maintain such permits and authorizations in
effect at all times during the term of this Lease.  Lessor agrees to cooperate
with Lessee, at no out-of-pocket expense to Lessor, in making application for
and obtaining all licenses, permits and any and all other necessary approvals
that may be required for Lessee’s intended use of the Premises.


9.            CONDEMNATION.  If the Premises or a part thereof sufficient to
substantially interfere with the business for which said Premises are used,
shall be condemned, appropriated or otherwise taken or access to the Premises be
impaired by right of eminent domain, Lessee shall have the right to terminate
this Lease on thirty (30) days written notice to Lessor provided that the
election to terminate shall be made within ninety (90) days after the extent of
the taking is known to Lessee.  All damages for condemnation of interests in the
Premises and the easement areas shall be paid to Lessor, and Lessee shall have
no claim thereto; provided, however, that Lessee shall be entitled to any part
of such award related to Lessee’s Facilities that are not relocated or otherwise
compensated for in the condemnation.  Lessee shall be entitled, but shall not be
obligated, to bring a separate claim against the condemning entity for
reasonable removal and relocation costs of any removable personal property that
Lessee has the right to remove or for Lessee’s business damages.


10.          DEFAULT.


(a)           If Lessee shall be in default with respect to any of its covenants
herein contained, Lessor shall promptly notify Lessee in writing of the
specifics and circumstances of the default, and if any such default continues
for thirty (30) days after such notice to Lessee, Lessor may terminate this
Lease if Lessee fails to cure any default within the thirty (30)-day period
immediately following receipt of Lessor’s written notice of default; provided
that if any such default is capable of cure, but cannot be cured within the
thirty (30)-day period with reasonable diligence taking into consideration the
nature of the circumstances, Lessee may have additional time to cure the
default, but in no event longer than one hundred eighty (180) days, if within
the initial thirty (30)-day period, Lessee makes commercially reasonable efforts
to commence to cure the default, and is able to cure the default within a
commercially reasonable period of time (not to exceed one hundred eighty (180)
days) from the date upon which written notice of the default is given to Lessee.

 
6

--------------------------------------------------------------------------------

 


(b)           If Lessor shall be in default with respect to any of its covenants
herein contained, Lessee shall promptly notify Lessor in writing of the
circumstances and specifics of any such default, and if such default continues
for thirty (30) days after such notice to Lessor, Lessee may terminate this
Lease if Lessor fails to cure any default within the thirty (30)-day period
immediately following receipt of Lessee’s written notice of default; provided
that if any such default is capable of cure, but cannot be cured within the
thirty (30)-day period with reasonable diligence taking into consideration the
nature of the circumstances, Lessor may have additional time to cure the
default, but in no event longer than one hundred eighty (180) days, if within
the initial thirty (30)-day period, Lessor makes commercially reasonable efforts
to commence to cure the default and, thereafter, diligently pursues the cure to
completion, and is able to cure the default within a commercially reasonable
period of time (not to exceed one hundred eighty (180) days) from the date upon
which written notice of the default is given to Lessor.


(c)           If either party waives a default by the other party, such waiver
shall not be construed or deemed to be a continuing waiver of any subsequent
breach or default on the part of either party.


11.          PROHIBITION AGAINST LESSEE CREATING LIENS AGAINST PREMISES.  It is
expressly covenanted and agreed by and between the parties hereto that nothing
in this Lease contained shall authorize Lessee to do any act that will in any
way encumber (except to the extent this Lease creates such an encumbrance) the
title of Lessor in and to the Premises, nor shall the interest or estate of
Lessor in the Premises be in any way subject to any claim by way of lien or
encumbrance, whether by operation of law or by virtue of any express or implied
contract by Lessee, and any claim to or lien upon the Premises arising from any
act or omission of Lessee shall accrue only against the leasehold estate of
Lessee and shall in all respects be subject and subordinate to the paramount
title and rights of Lessor in and to the Premises and the buildings and
improvements thereon.  Lessee will not permit the Premises to become subject to
any mechanics’, laborers’ or material men’s lien on account of labor or material
furnished to Lessee in connection with work of any character performed or
claimed to have been performed on the Premises by or at the direction or
sufferance of Lessee; provided, however, that Lessee shall have the right to
contest in good faith and with reasonable diligence the validity of any such
lien or claimed lien.


12.          INSURANCE.  At all times during the term of this Lease, Lessor and
Lessee shall maintain the insurance coverages required under the Purchase
Agreement.


13.          INDEMNITY.  The indemnity provisions in Article 10 of the Purchase
Agreement shall apply to this Lease.


14.          WAIVERS.  One or more waivers of any covenants, condition or
agreement herein contained shall not be construed as a waiver of a further
breach of the same covenant, condition or agreement or of any other covenant,
condition or agreement, and the consent or approval by Lessor to or of any act
by Lessee requiring Lessor’s consent or approval shall not be deemed to waive or
render unnecessary Lessor’s consent or approval to any subsequent similar act by
Lessee.

 
7

--------------------------------------------------------------------------------

 


15.          NOTICES.  All notices, requests, demands, statements and or payment
provided for herein shall be in writing and sent to the parties hereto at the
following addresses:


Lessor:
Attn: General Manager
 
Allied Waste Systems
 
323 Marble Mill Road
 
Marietta, Georgia 30060
   
With copy to:
Attn:  Senior Director of Renewable Energy Development
 
c/o Allied Waste Industries, Inc.
 
18500 North Allied Way
 
Phoenix, Arizona 85054
   
and copy to:
Attn:  Barry Shelley
 
c/o Fennemore Craig
 
3003 North Central Avenue, Suite 2600
 
Phoenix, Arizona 85012
   
Lessee:
Attn:  Mike Ellis
 
President, GES Live Oak – Hickory Ridge, LLC
 
Suite 250, Tower Place 200
 
3348 Peachtree Road, NE
 
Atlanta, Georgia 30326



Such notices, etc. shall be deemed to have been given and received when
personally delivered or upon receipt as evidenced by a U.S. Postal Service
Receipt for Certified or Registered Mail.  Either party may change the address
to which communications or payments are to be made by written notice to the
other party as set forth above.


16.          WARRANTY.


(a)           Lessor represents and warrants that: (a) Lessor is duly qualified
to do business and is in good standing in the States of Delaware and Georgia;
(b) Lessor has full power and authority to execute, deliver and perform its
obligations under this Lease; (c) the execution, delivery and performance of
this Lease by Lessor have been duly and validly authorized by all necessary
action on the part of Lessor; (d) the execution and delivery of this Lease by
Lessor and the performance of the terms, covenants and conditions contained
herein is permitted under all agreements to which Lessor is a party, or by which
the property is bound, including any and all leases, mortgages and financing
agreements, and will not violate the certificate of incorporation or bylaws of
Lessor, or any order of a court or arbitrator, and will not conflict with and
will not constitute a material breach of, or default under, the provisions of
any material contract by which Lessor is bound; (e)  Lessor has not granted any
third party any rights of use, occupancy or otherwise, with respect to the
Premises.

 
8

--------------------------------------------------------------------------------

 


(b)           Lessee represents and warrants that: (a) Lessee is duly qualified
to do business and is in good standing in the State of Georgia; (b) Lessee has
full power and authority to execute, deliver and perform its obligations under
this Lease; (c) the execution, delivery and performance of this Lease by Lessee
have been duly and validly authorized by all necessary action on the part of
Lessee; (d) the execution and delivery of this Lease by Lessee and the
performance of the terms, covenants and conditions contained herein will not
violate the certificate of formation or bylaws of Lessee, or any order of a
court or arbitrator, and will not conflict with and will not constitute a
material breach of, or default under, the provisions of any material contract by
which Lessee is bound.


(c)           Each party acknowledges that its representations and warranties as
set forth above will be relied upon by the other party in entering into and
performing under this Lease.  The representations and warranties contained in
this Section shall survive the expiration or termination of this Lease.


17.          EASEMENTS.  Lessor agrees to grant to Lessee and/or to the
appropriate utility providers easements across the Premises and across property
contiguous with the Premises that is owned or leased by Lessor and that may be
reasonably necessary in connection with Lessee’s performance of the terms and
conditions of the Purchase Agreement, including without limitation for pipelines
to transport the Landfill Gas and for the provision of electric service, all at
locations mutually agreed upon by Lessor and Lessee, provided that Lessor, may,
from time to time, and upon the prior written approval of Lessee, change the
locations of any such easements to the extent Lessor deems necessary in
connection with Lessor’s operations at the Landfill, in which event,
notwithstanding any term of the Purchase Agreement to the contrary, Lessor shall
reimburse Lessee for the  actual cost of relocating any of Lessee’s Facilities
that may be required in connection with any such relocation, including without
limitation, (i) the revenues and benefits Lessee would have realized for sale
and/or use of Landfill Gas, plus (ii) any consequences, including without
limitation damages, termination and the like arising with respect to output
sales contracts reasonably resulting from any such relocation, minus (iii) any
operating and maintenance costs with respect to the Lessee’s Facilities that
Lessee did not incur because of such relocation.


18.          ENTIRE AGREEMENT.  This Lease and the Purchase Agreement  contain
the entire and exclusive agreement between the parties regarding the lease of
the Premises and supersedes and terminates all prior or contemporaneous
arrangements, understandings and agreements, whether oral or written.  This
Lease may not be amended or modified, except by a writing executed by Lessor and
Lessee.

 
9

--------------------------------------------------------------------------------

 

19.          GOVERNING LAW; VENUE; JURISDICTION; ATTORNEY’S FEES.  This Lease
shall be governed by and construed in accordance with the internal laws of the
State of Georgia, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Georgia or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Georgia.  Notwithstanding the foregoing, any legal action arising under
or in connection with this Lease or any other instrument, document or agreement
executed or delivered in connection with this Lease, or in any way connected
with or related or incidental to the dealings of the parties with respect to
this Lease or such other instrument, document or agreement or the transactions
contemplated herein (“Dispute”) shall be brought exclusively in the state or
federal courts located in Fulton County, Georgia.  By execution and delivery of
this Lease, with respect to Disputes each of the parties knowingly, voluntarily
and irrevocably:  (a) consents, for itself and in respect of its property, to
the exclusive jurisdiction of these courts; (b) waives any immunity or
objection, including any objection to personal jurisdiction or the laying of
venue or based on the grounds of forum non conveniens, which it may have from or
to the bringing of the Dispute in such jurisdiction; (c) waives any personal
service of any summons, complaint or other process that may be made by any other
means permitted by the State of Georgia; (d) waives any right to trial by jury;
(e) agrees that any such Dispute shall be decided by court trial without a jury;
and (f) agrees that any party to this Lease may file an original counterpart or
a copy of this Section with any court as written evidence of the consents,
waivers and agreements of the parties set forth in this Section.  Should any
litigation be commenced under this Lease, the successful party in such
litigation shall be entitled to recover, in addition to such other relief as the
court may award, its reasonable attorneys’ fees, expert witness fees, litigation
related expenses, and court or other costs incurred in such litigation or
proceeding.


20.          ASSIGNMENT.  Assignment of this Lease shall be subject to the same
terms, conditions, limitations and restrictions as are applicable to the parties
under the Purchase Agreement.


21.          BINDING EFFECT.  This Lease shall be binding upon and inure to the
benefit of all administrators, executors, personal representatives, heirs,
successors and permitted assigns of the parties hereto.  Except as provided in
Section 20, each assignee shall as a precondition to the other party’s consent
execute such written instrument(s) as the other party shall reasonably require
evidencing the assignee’s agreement to be bound by each and every term of this
Lease.  The preceding sentence shall not be deemed to authorize any assignment
not specifically authorized elsewhere in this Lease or in the Purchase
Agreement.


22.          BROKERAGE.  Lessor and Lessee represent that they have dealt with
no broker or agent with respect to this Lease or the negotiation and execution
hereof.  Each party hereby indemnifies and saves and holds the other party
harmless against any claims for brokerage commissions or compensation or other
claims of any kind (including reasonable attorney’s fees and costs) arising out
of a breach of the foregoing representation by the indemnifying party.


23.          HEADINGS AND TITLES.  The headings and titles of the articles of
this Lease are inserted for convenience or reference only and shall be
disregarded in construing or interpreting any of its provisions.

 
10

--------------------------------------------------------------------------------

 

24.          SEVERABILITY.  If any of the provisions, or portions, or
applications thereof, of this Lease are made unenforceable or invalid by any
existing or subsequent federal, state or local requirements, either statutory or
administrative, or are held to be unenforceable or invalid by any court of
competent jurisdiction, Lessor and Lessee shall, except as provided otherwise
herein, negotiate an adjustment in the affected provisions of the Lease with a
view toward effecting the purposes of this Lease, and the validity and
enforceability of the remaining provisions or portions, or applications thereof
shall not be affected thereby.


25.          NO PARTNERSHIP.  Nothing contained in this Lease shall be construed
to create any association, trust, partnership, or joint venture or impose a
trust or partnership, duty, obligation, or liability or an agency relationship
on, or with regard to, either party.  Neither party hereto shall have the right
to bind or obligate the other in any way or manner unless otherwise provided for
herein.


26.          CONFLICTS WITH PURCHASE AGREEMENT.  In the event of any conflict
between the provisions of this Lease and the provisions of the Purchase
Agreement, the provisions of the Purchase Agreement shall prevail.


[SIGNATURES ON FOLLOWING PAGE.]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and Lessee have set their hands and seals as of the
date first set out above.


LESSEE:
 
LESSOR:
     
GES Live Oak – Hickory Ridge, LLC,
 
BFI Waste Systems of North America, LLC,
a Georgia limited liability company
 
a Delaware limited liability company
     
By: _________________________________________
 
By: ______________________________________________
     
Print Name: __________________________________
 
Print Name: _______________________________________
     
Title: _______________________________________
 
Title: ____________________________________________
     
Date:________________ , 20__
 
Date: ________________ , 20__


 
12

--------------------------------------------------------------------------------

 

ATTACHMENT A


PREMISES DESCRIPTION


[PREMISES DESCRIPTION TO COME.]

 

--------------------------------------------------------------------------------

 

ATTACHMENT B


[DESCRIPTION OF DELIVERY POINT TO COME.]

 

--------------------------------------------------------------------------------

 